‘AUDAX~ AT - FIDELIS

Queensland

Alcan Queensland Pty. Limited
Agreement Act 1965

Current as at 11 September 2015
Queensland

Alcan Queensland Pty. Limited Agreement
Act 1965

Contents

Page
1 Shorttitle 0.2.2... 3
2 Execution of agreement authorised 3
3 Executed agreement to have force of law . . 3
4 Variation of agreement ..............2.00200 eee eee 3
4A Application of GST to rents after 30 June 2005 ............. 4
4B Declaration for Commonwealth Act ......-.-..---2-2+0205- 4
4c Authorisation of variation by further agreement ............. 5
4D Authorisation of variation by further agreement 5
5 Regulation making power 5
Schedule 1 The Agreement ..................0...2 0000002 e eee 6
Schedule 2 Proposed further agreement ....................2..... 69
Schedule 3 Proposed further agreement ....................2..... 72

Schedule 4 Proposed further agreement ....................2..... 75
Alcan Queensland Pty. Limited Agreement Act 1965
[s 1]

Alcan Queensland Pty. Limited Agreement Act
1965

An Act with respect to an agreement between the State and
Alcan Queensland Pty. Limited; and for purposes incidental
thereto and consequent thereon

1 Short title
This Act may be cited as the Alcan Queensland Pty. Limited
Agreement Act 1965.

2 Execution of agreement authorised

The Premier and Minister for State Development is hereby
authorised to make, for and on behalf of the State, with Alcan
Queensland Pty. Limited, a company duly incorporated in the
said State and having its registered office at 163 Adelaide
Street, Brisbane, in the said State, the agreement a draft of
which is set out in schedule | (the agreement).

Note—

Since the making of the agreement, Alcan Queensland Pty. Limited has
changed its name to Alcan South Pacific Pty Ltd.

3 Executed agreement to have force of law

Upon the making of the agreement the provisions thereof shall
have the force of law as though the agreement were an
enactment of this Act.

4 Variation of agreement
(1) The agreement may be varied only—

(a) by further agreement between the State and the
company; and

Current as at 11 September 2015 Page 3

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

[s 4A]
(b) under the authority of an Act.
(2) A variation of the agreement purported to be made other than
under subsection (1) is of no effect.
(3) The Minister must notify the date of the making of each
further agreement by gazette notice.
(4) The agreement as varied has the force of law as if it were an
enactment of this Act.
4A Application of GST to rents after 30 June 2005
(1) This section applies to rent payable after 30 June 2005
under—
(a) this Act; or
(b) the agreement; or
(c) a lease granted under, or mentioned in, the agreement.
(2) If the rent is for a supply for which GST is payable, the rent
payable is the total of—
(a) the rent that would have been payable if the rent were
not for a supply for which GST is payable; and
(b) 10% of the rent that would have been payable if the rent
were not for a supply for which GST is payable.
(3) Subsection (2) applies despite—
(a) sections 2 to 4; or
(b) the agreement; or
(c) the Mineral Resources Act 1989.
(4) A reference in this section to the agreement includes any
amendment of the agreement.
4B Declaration for Commonwealth Act
A special bauxite mining lease is declared not to be personal
property under the Personal Property Securities Act 2009
(Cwlth).
Page 4 Current as at 11 September 2015

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965
[s 4C]

4c Authorisation of variation by further agreement

The agreement may be varied by further agreements
corresponding to the proposed further agreements set out in
schedules 2 and 3.

4D Authorisation of variation by further agreement

The agreement may be varied by further agreement
corresponding to the proposed further agreement set out in

schedule 4.

5 Regulation making power
The Governor in Council may make regulations under this
Act.

Current as at 11 September 2015 Page 5

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

Schedule 1 The Agreement

section 2

Note—

Consistent with the provisions of the Act, this schedule only contains
the proposed agreement authorised to be entered into by the Act as
originally enacted. It does not purport to be either the agreement
actually entered into or that agreement as amended from time to time.

AN AGREEMENT made the day of

One thousand nine hundred and sixty- BETWEEN THE
STATE OF QUEENSLAND of the one part AND ALCAN
QUEENSLAND PTY. LIMITED a company duly
incorporated in the State of Queensland and having its
registered office at 163 Adelaide Street, Brisbane, in that State
(hereinafter with its successors and permitted assigns called
“the Company”) of the other part

WHEREAS ALUMINIUM LABORATORIES LIMITED is
the holder of Authority to Prospect Number 53 M issued
pursuant to section 23A of The Mining Acts which said
Authority to Prospect bestows the prior rights to acquire
mining leases for the purpose of mining for minerals as
therein set out in the areas therein defined in the Cape York
Peninsula and

WHEREAS ALUMINIUM LABORATORIES LIMITED is
associated with the Company in its business and operations
and has concurred in the provisions of this Agreement which
concurrence is evidenced by its execution of the consent
endorsed on this Agreement and

WHEREAS a deposit of bauxite has been found to exist over
a considerable part of the surface of the areas held under the
aforesaid Authority to Prospect and the Company desires to
bring the said deposit into production and to produce bauxite
and alumina and if later found practicable, aluminium
therefrom and

Page 6

Current as at 11 September 2015

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

WHEREAS for such purpose it is necessary to construct
works for the recovery and treatment of the minerals
designated herein and

WHEREAS the Company is prepared to provide and expend
the large capital amount required for these and associated
purposes and

WHEREAS the State is satisfied that a very large capital
expenditure is necessary to ensure that the bauxite deposits
are efficiently and economically developed for a lengthy
period and that it is in the interests of the State that such
bauxite deposits should be developed by large scale
operations and that the Company is technically and financially
capable of so developing these deposits and

WHEREAS it is therefore desirable that in consideration of
the Company entering into the obligations on its part
hereinafter set out the Company should be granted the titles
rights and privileges hereinafter mentioned

NOW, THEREFORE, IT IS HEREBY AGREED AS
FOLLOWS:—

1. In this Agreement unless the context otherwise requires the
general terms following shall have the meanings respectively
assigned to them—

“the Act” means the Act of Parliament of the State referred to
in clause 2 of this Agreement;

“Associated Company” means and includes Aluminium
Limited a company duly incorporated in Canada any of its
subsidiary companies and any Company associated directly or
indirectly with the Company in its business or operations;

“bauxite field” means all that land particulars whereof are set
out in the First Schedule hereto;

“Coal Mining Acts” means “The Coal Mining Acts, 1925 to
1964” (and any Act amending or in substitution for those
Acts);

“Comalco” means Commonwealth Aluminium Corporation
Limited a company incorporated in the State of Queensland

Current as at 11 September 2015 Page 7

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

whose registered office is at 231 George Street, Brisbane, in
the said State;

“designated minerals” means bauxite and other ores of
aluminium, the ores of calcium and of fluorine and coal,
together with any other mineral found in combination or
association with any of the aforementioned minerals, and also
any mineral which the Minister may at any time by
declaration published in the Government Gazette declare to be
a designated mineral for the purposes of this Agreement or of
any lease licence or other right granted hereunder;

“jnitial expiry date” means the date of expiry of the initial
term of the special bauxite mining lease of the bauxite field
granted pursuant to clause 8 hereof;

“Land Acts” means “The Land Acts, 1962 to 1964”,

“Local Government Acts” means “The Local Government
Acts, 1936 to 1964” and any other Act or Acts relating to local
government;

“Mining Acts” means “The Mining Acts, 1898 to 1955” and
any other Act or Acts relating to mining;

“the Minister” means the Minister for Mines and Main Roads
or other Minister of the Crown for the time being charged
with the administration of the Act;

“person” means and includes any person firm authority or
body whether incorporated or not;

“Special Bauxite Mining Lease” means a lease of land granted
pursuant to the provisions of this Agreement for the purposes
set out in clause 9 hereof;

“Special Perpetual Mining Purposes Lease” means a lease of
land granted pursuant to the provisions of this Agreement for
the purposes set out in clause 24 hereof;

“the State” means the State of Queensland;

“the Town” means the land within the bauxite field excluded
by the Governor in Council by Order in Council from the Area
of any existing Local Authority and set aside by the Company
for the purpose of a town pursuant to clause 33 hereof;

Page 8 Current as at 11 September 2015

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

“the Town Commission” means the Town Commission
constituted pursuant to clause 36 hereof;

“the Tribunal” means the Tribunal constituted pursuant to
clause 50 hereof;

The singular includes the plural and the plural the singular.

Any reference to an Act or Acts shall include that Act or those
Acts and any Act amending or in substitution for the same.

2. The making of this Agreement is authorised by the Parliament
of the State expressed in an Act entitled “The Alcan
Queensland Pty. Limited Agreement Act of 1965.”

Upon the making of this Agreement the provisions thereof
shall have the force of law as though enacted in the Act.

This Agreement shall not be liable to stamp duty under “The
Stamp Acts, 1894 to 1964.”

3. This Agreement may be varied pursuant to agreement
between the Minister and the Company with the approval of
the Governor in Council by Order in Council and no provision
of this Agreement shall be varied nor shall the powers and
rights of the Company hereunder be derogated from except in
such manner,

4.(1) Notwithstanding anything contained in Authority to Prospect
No. 53 M, the Company shall make such arrangements with
Aluminium Laboratories Limited as will enable the Company
to furnish to the Minister and shall on or before the thirtieth
day of June, 1964, furnish to the Minister comprehensive
reports on all the investigations carried out by the Company
and Aluminium Laboratories Limited in respect of designated
minerals on those portions of the said Authority to Prospect
No. 53 M that are to be included in the Special Bauxite
Mining Lease in accordance with clause 8 of this Agreement.
Such reports shall deal with all work done on those portions
up to and including the thirty-first day of December, 1963,
and shall comprise details of investigations surveys boring

Current as at 11 September 2015 Page 9

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

(2)

pitting and other testing so conducted and the results thereof
including in particular plans showing the locations and depths
of all borings with available details of reduced levels and
available details of the chemical composition of the bauxite in
each such boring and a determination and description of the
areas considered by the Company to contain bauxite of
economic grade with estimated tonnages thereof.

The Company shall either itself or by its servants and agents
or by engaging the services of consultants or contractors:—

(a) conduct such — geological and/or geophysical
investigations surveys and/or boring pitting and other
testing on the Special Bauxite Mining Lease as it
considers necessary to determine the scale of its
operations for the mining of the designated minerals and
the capacity of the plant and other facilities to be erected
and installed within the State for the purpose of
treatment of such designated minerals and the
production of alumina and other products and shall
make available to the Minister details of all
investigations surveys boring pitting and other testing so
conducted and the results thereof including in particular
plans showing the location and depths of all borings
with available details of reduced levels and available
details of the chemical composition of the bauxite in
each such boring and a determination and description of
the areas considered by the Company to contain bauxite
of economic grade with estimated tonnages thereof.
Such details and plans shall be furnished by the
Company to the Minister progressively at intervals each
not exceeding five years commencing from the date of
this Agreement. Such details and plans shall be
submitted in the form of a report or reports on specific
contiguous areas so that the information relating to each
area examined is submitted separately;

(b) Make such investigations and surveys as are necessary
to locate the site or sites for ports airfields townships
plant and other facilities required for or in connection
with the mining of the designated minerals and the
production of alumina and other products;

Page 10

Current as at 11 September 2015

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

(c) Within fifteen years of the date of this Agreement make
such investigations as may be necessary to ascertain the
economic possibility of constructing and operating
within the Special Bauxite Mining Lease or elsewhere in
the State a large-scale enterprise for the production of
aluminium from bauxite mined from the bauxite field
and shall furnish to the Minister the results of all such
investigations (including all supporting particulars) to
assist the Minister to determine whether such large-scale
enterprise is or is not economically possible.

In making any such determination the Minister shall not
be limited to all or any information furnished by the
Company.

After the expiration of the said period of fifteen years
the Company shall if required by the Minister from time
to time at intervals of not less than ten years from the
preceding investigation make further investigations and
furnish to him results as aforesaid; and

(d) Make such investigations and surveys as it may consider
necessary for determining the areas within the Special
Bauxite Mining Lease required for residential
agricultural and pastoral purposes to service the mining,
treatment and other operations of the Company:

Provided that the obligations of the Company under this
subclause 4(2) shall not apply so long as the Company shall
comply with its obligations under clause 14 hereof in the case
of subparagraphs (a) and (b) of this subclause and shall
commence the construction of a plant as specified in clause
15(c)(i) hereof in the case of subparagraph (c) of this
subclause.

5. Save as is herein otherwise provided until such time as it
commences mining operations for any of the designated
minerals the Company shall in respect of each period of six
calendar months commencing with the period beginning on
the first day of January, 1964, provide the Minister with
particulars of any geological and geophysical investigations it
makes in relation to designated minerals on the Special

Current as at 11 September 2015 Page 11

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

Bauxite Mining Lease in accordance with existing practice
and upon the surrender by the Company to the State of any
area comprised in the Special Bauxite Mining Lease other
than an area on which the Company has completed its mining
operations for designated minerals the Company shall provide
the Minister with the results of any such investigations made
on the said area and also with a print of each aerial photograph
of the said area taken by or for the Company in the course of
such investigations.

6. Save as is otherwise hereinafter in this clause provided
information and reports furnished by the Company to the
Minister in pursuance of the provisions of clauses 4 and 5 of
this Agreement, shall, unless otherwise agreed by the
Company, be treated as confidential by the Minister and his
officers; information and reports supplied in respect of areas
that have been surrendered under the provisions of this
Agreement may be used as the Minister, in his sole discretion,
sees fit.

7. Subject to the rights conferred upon Comalco under the
provisions of “The Commonwealth Aluminium Corporation
Pty. Limited Agreement Act of 1957’ the Company shall have
the exclusive right to win and use shell, shell-grit, coral and
other calcium bearing materials (in such quantities as may
reasonably be required by the Company for its purposes) from
such parts of the sea and estuaries in or in the vicinity of the
bauxite field as from time to time shall be specified by the
Governor in Council.

8. Subject to Aluminium Laboratories Limited surrendering
Authority to Prospect No. 53 M, the State shall forthwith
grant to the Company a Special Bauxite Mining Lease for the
bauxite field for an initial term of eighty-four (84) years
which shall be deemed to have commenced on the First day of
January, 1964.

Page 12 Current as at 11 September 2015

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

9. The purposes for which Special Bauxite Mining Leases shall
be granted shall be—

(a) for mining for all or any of the designated minerals
(subject to the provisions of clause 22 of this
Agreement) and for all purposes necessary directly or
indirectly effectually to carry on mining and treatment
operations therein or thereon;

(b) for erecting thereon any houses buildings plant and
machinery for use directly or indirectly in connection
with such mining or treatment operations;

(c) for cutting and constructing thereon dams, weirs,
reservoirs, wells, waterchannels, aqueducts and pipe
lines, for pumping or raising water and for all other
purposes relating to the obtaining storing or conveying
of water;

(d) for constructing or erecting any roads, harbour works,
works for the recovery of salt from sea water or other
works whatsoever;

(e) for any other purposes (whether manufacturing or
otherwise) incidental to or necessary or desirable for the
more effectual carrying out of all or any of the
provisions or purposes of this Agreement including but
without limiting the generality of the foregoing the
production and distribution of any form of lighting
heating or power; and

(f) for residence thereon in connection with any of such
purposes.

10. (a) Notwithstanding the provisions of any other Act or
Regulation to the contrary, every Special Bauxite
Mining Lease shall be in the form and contain the
conditions set out in the Second Schedule hereto with
such modifications thereof as may be necessary to meet
the circumstances of any particular case.

(b) The initial term of every Special Bauxite Mining Lease
shall (except as otherwise provided herein) commence

Current as at 11 September 2015 Page 13

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

on the date of the grant thereof and shall expire on the
initial expiry date.

(c) As from the date on which it becomes entitled to the
grant of any Special Bauxite Mining Lease and pending
the issue of that lease the Company shall be entitled to
occupy the area to be comprised therein and to exercise
all the rights and powers to be granted thereby.

(d) The area comprised in Authority to Prospect No. 53 M
or in a Special Bauxite Mining Lease shall not be
proclaimed to be nor included within a Mineral Field
within the meaning of the Mining Acts, and for the
purposes of section 24 of the Local Government Acts
such a lease shall be deemed to be one of the tenures set
out in subsection (3) thereof.

(e) A Special Bauxite Mining Lease may be transferred
mortgaged or otherwise dealt with in the same manner
as a mining lease of Crown Land granted under the
Mining Acts.

11. At any time within the last two years of the term of a Special
Bauxite Mining Lease the Company may apply for and
subject to there then being no existing breach or
non-observance of any of the provisions of the Special
Bauxite Mining Lease the State shall thereupon grant a
renewal of the said Lease for a period of twenty-one years
from the date of expiry of the said term upon the same
conditions as apply during the said term except that the rent
and the rates of royalty payable thereunder shall be such as the
Governor in Council then deems equitable and the term of
such lease shall continue after the expiration of such extended
term until determined by either party giving to the other two
years’ notice in writing in that behalf which notice may if so
desired be given at any time within two years prior to the
expiration of the extended term.

12. Should the Company at any time hold more than one Special
Bauxite Mining Lease and desire to hold only one such lease
then upon the surrender by the Company of any such leases so

Page 14 Current as at 11 September 2015

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

held by it there shall forthwith be granted to the Company one
Special Bauxite Mining Lease comprising all the land
previously comprised in the surrendered leases.

13. The Company shall pay a rent for all land held under a Special
Bauxite Mining Lease—

(i) during the period of five years commencing on the first
day of January, 1964, at the annual rate of £2 Os. Od. per
square mile;

(ii) during the period of ten years commencing on the first
day of January, 1969, at the annual rate of £4 Os. Od. per
square mile; and

(iii) thereafter at such annual rate (hereafter called the basic
rental rate) being not less than £15 Os. Od. per square
mile and not more than £20 Os. Od. per square mile as
the Governor in Council on the recommendation of the
Minister and having regard to all the then circumstances
shall from time to time determine, provided however
that the basic rental rate for the time being shall be
subject to adjustment as from the first day of January,
1985, and as from the commencement of each period of
twenty-one years thereafter by adding thereto or (as the
case requires) subtracting therefrom the amount
calculated in accordance with clause 20 thereof but in no
case shall such annual rate be less than £15 Os. Od. per
square mile.

14. The Company shall, on or before the date of execution by the
Company of these presents, produce to the Minister a duly
executed Agreement or other document, that the Minister in
his discretion deems satisfactory for the purpose of this
clause, evidencing that the Company has entered into a legally
binding agreement with Queensland Alumina Limited
(whether in conjunction with any other Company or
Companies or not) whereby Queensland Alumina Limited
shall construct and operate at or near Gladstone in the said
State an alumina processing plant of a planned initial capacity
of not less than three hundred thousand (300,000) short tons

Current as at 11 September 2015 Page 15

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

15.

of alumina per annum (hereafter in this Agreement referred to
as “‘the processing plant”). Such Agreement as aforesaid shall
contain provisions to the following force and effect:—

(a) The Company’s minimum contribution towards the
equity capital of Queensland Alumina Limited shall be
not less than such sum as will bear to the total equity
capital of that Company the same proportion as one
hundred thousand (100,000) short tons of alumina bears
to the total annual capacity of the processing plant
measured in short tons of alumina;

(b) The Company shall after the processing plant comes
into production as provided in paragraph (d) of this
present clause be legally bound to have tolled for it by
Queensland Alumina Limited bauxite into alumina to
provide annually not less than one hundred thousand
(100,000) short tons of alumina or to pay to Queensland
Alumina Limited each year a sum to compensate it for
the loss of production in the year of such portion of the
aforesaid one hundred thousand (100,000) short tons of
alumina as is not tolled from bauxite for the Company or
for any other Participant in Queensland Alumina
Limited in the place of the Company;

(c) The period during which the Company shall be required
to have bauxite tolled into alumina by the processing
plant of Queensland Alumina Limited as described in
paragraph (b) of this clause shall be not less than twenty
(20) years;

(d) The parties to the said Agreement are to be required
thereby (consistently with a sound construction
programme) to take all steps reasonably available to
have the processing plant come into production in the
year One thousand nine hundred and sixty-seven.

Subject to the provisions of clause 48 of this Agreement the
Company or any Associated Company shall, after the
processing plant referred to in clause 14 of this Agreement
comes into production and during the currency of the Special
Bauxite Mining Lease either—

Page 16

Current as at 11 September 2015

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

(a) Be complying with all of its obligations towards
Queensland Alumina Limited referred to in paragraph
(b) of clause 14 of this Agreement for the period of not
less than twenty (20) years referred to in paragraph (c)
of the said clause; or

(b) After the expiration of such period of not less than
twenty (20) years be tolling with Queensland Alumina
Limited bauxite to provide the Company with not less
than fifty thousand (50,000) short tons of alumina
annually or be purchasing from Queensland Alumina
Limited that quantity of alumina annually; or

(c) In the event that the Company should sell or otherwise
dispose of its share in the equity capital of Queensland
Alumina Limited as referred to in paragraph (a) of
clause 14 of this Agreement or if for any reason
whatsoever the Agreement first mentioned in clause 14
of this Agreement shall cease to be binding on the
Company:—

(i) Be constructing in the State a plant for the
production of not less than one hundred thousand
(100,000) short tons of alumina annually, or of not
less than twenty thousand (20,000) short tons of
aluminium annually, from bauxite mined from the
bauxite field provided that the construction of such
plant shall be completed and the plant producing
alumina or aluminium as the case may be at the
rate specified in paragraph (ii) of this present
subclause (c) within a period of five (5) years from
the date of the Company ceasing to own its share
of the equity capital of Queensland Alumina
Limited as referred to in paragraph (a) of clause
14, and provided that the Company shall spend a
sum of not less than three million pounds
(£3,000,000) on the said plant within the period of
two years of the commencement of the said period
of five (5) years; or

(ii) Be producing from bauxite mined from the bauxite
field not less than fifty thousand (50,000) short
tons of alumina annually or ten thousand (10,000)

Current as at 11 September 2015 Page 17

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

short tons of aluminium annually in any plant
operated by the Company in the State:

Provided always that the alumina tolled for or purchased by
the Company by or from Queensland Alumina Limited in
accordance with the provisions of this present clause shall be
made from bauxite mined from the bauxite field or from
Special Bauxite Mining Lease No. 1 granted under the
provisions of “The Commonwealth Aluminium Corporation
Pty. Limited Agreement Act of 1957.”

16. During the currency of the Special Bauxite Mining Lease and
whilst it is complying with the provisions of clause 15 of this
Agreement the Company shall be at liberty to export from the
State in such quantities and at such times as the Company may
from time to time determine bauxite mined either from lands
the subject of such Special Bauxite Mining Lease or by
arrangement with Comalco from lands the subject of Special
Bauxite Mining Lease No. 1 granted to Comalco under the
provisions of “The Commonwealth Aluminium Corporation
Pty. Limited Agreement Act of 1957.”

17. The Company in any operations for the mining of the
designated minerals undertaken by it, which involve the
removal of the surface, shall operate in accordance with good
mining practice and shall, subsequent to such mining, take all
steps necessary to restore and leave the surface of the mined
areas (other than such parts as are required for use in storage
of tailings, sludge and like substances) in a condition
satisfactory to the Minister so that—

(a) _ there shall be no abnormal batters or contours;

(b) the surface soil existing prior to such mining is
preserved and subsequently spread to maximum
advantage over such mined areas;

(c) there shall be a minimum of interference with the
natural drainage system except and unless where it is
found expedient to use any mined area for the storage of
water;

Page 18 Current as at 11 September 2015

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

(d) the provisions of paragraphs (a), (b) and (c) hereof are
carried out progressively and in respect of mined parts
not exceeding one square mile in area within two years
of the cessation of mining on each mined part in order to
allow of regeneration of vegetation;

(e) there shall not arise any pollution of any drainage
system which is dangerous or injurious to public health.

The Company shall take competent advice as to what steps are
possible to encourage and promote regeneration of vegetation
and shall proceed to progressively promote such regeneration
to the satisfaction of the Minister.

If the Company shall not be satisfied with any decision of the
Minister made in pursuance of the provisions of this clause
such matter shall be referred to the Tribunal in manner
hereinafter provided.

“The Mines Regulation Act of 1964,” or any future
amendments or modifications thereof shall extend and apply
to all mines (as defined in that Act) for designated minerals or
for any solid fuel mineral other than coal on the Special
Bauxite Mining Leases and the Company shall perform and
observe all and every the provisions of the said Act or any
future amendments or modifications thereof in and about all
such mines. Any place where alumina is produced from
bauxite or aluminium is produced from alumina shall be a
mine.

18. The Company shall have the sole right, during the first ten
years of the Special Bauxite Mining Lease, granted under
clause 8 hereof, to prospect for coal and other solid fuel
minerals and to be granted Coal Mining Leases under the Coal
Mining Acts, or other appropriate titles provided by any
Statute within the area of such Special Bauxite Mining Lease.
In the event of any Coal Mining Lease or other appropriate
title for any other solid fuel mineral being granted, the term
thereof may be up to 84 years but so that the expiry date of the
term shall not extend beyond the expiry date of the Special
Bauxite Mining Lease, and notwithstanding any prescribed
limitation of area, the area may be such, in each case, as the

Current as at 11 September 2015 Page 19

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

Minister approves, but all the other provisions of the Coal
Mining Acts, or such other Statute, as the case may be, shall
apply. When any Coal Mining Lease or other appropriate title
is granted to the Company pursuant hereto, the Company shall
be entitled, without any authority, permit, order or consent
other than is provided by the appropriate Statute under which
such Coal Mining Lease or other title is granted, to open and
operate any mine for coal or other solid fuel mineral for the
purposes only of producing coal or other solid fuel mineral for
use in its own undertaking.

Tf at any time during the aforesaid ten years the Company
desires to abandon its rights under this clause within the area
of the Special Bauxite Mining Lease the Company may
formally renounce its rights in writing addressed to the
Minister and therefrom such rights shall cease.

Upon the completion of any prospecting undertaken by the
Company in pursuance of this clause, but in any case not more
than six months after the expiration of the said ten years, the
Company shall furnish to the Minister, for permanent record,
a comprehensive report detailing the nature and location of the
work undertaken, complete results and plans of all work
carried out and the conclusions reached.

In the event of the Company being granted a Coal Mining
Lease or other appropriate title to any part of the land
prospected for coal or other solid fuel minerals, the report
mentioned in the preceding paragraph shall be in two sections,
the first section to cover the areas granted, which shall be
retained by the Minister for his confidential information only
and not for release, and the second section, which shall in the
Minister’s discretion be available for public information upon
the expiration of the said ten years or upon renouncement by
the Company of its rights.

The Coal Mining Acts shall extend to and apply to all coal
mines (as defined in those Acts) on the Special Bauxite
Mining Leases and the Company shall perform and observe
all and every the provisions of the said Acts or any future
amendments or modifications thereof in and about all such
coal mines.

Page 20 Current as at 11 September 2015

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

19.(1) The Company shall pay to the State as and by way of
royalty—
(i) _ in respect of designated minerals other than bauxite and
other than coal mined from lands subject to the Special
Bauxite Mining Lease and sold, disposed of to other
persons, or used by the Company, a royalty at the rates
per ton and in the manner now prescribed by
Regulations under the Mining Acts in force at the date
of this Agreement in relation to mineral leases
generally;

(ii) in respect of bauxite mined from lands subject to the
Special Bauxite Mining Lease and processed into
alumina or aluminium within the State, a royalty of six
pence (6d.) per dry long ton;

(iii) in respect of bauxite mined from lands subject to the
Special Bauxite Mining Lease and exported from the
State, pursuant to the authority in that behalf contained
in clause 16 of this Agreement, a royalty of one shilling
(1s.) per dry long ton;

(iv) in respect of coal mined from lands subject to the
Special Bauxite Mining Lease and sold, disposed of to
other persons, or used by the Company, a royalty at the
rates per ton and in the manner now prescribed by the
Coal Mining Acts and in force at the date of this
Agreement;

(v) in respect of shell, shell grit, coral and other calcium
bearing materials sold or disposed of to other persons or
used by the Company, a royalty at the rate of three pence
(3d.) per ton:

Provided however that the rates of royalty set out in
paragraphs (i) to (v) both inclusive of this subclause
(hereinafter in this Agreement called “the basic royalty rates”)
shall be subject to adjustment as from the First day of January,
1985, and as from the commencement of each period of
twenty-one years thereafter, by adding thereto or (as the case
requires) subtracting therefrom the amount calculated in
accordance with clause 20 of this Agreement:

Current as at 11 September 2015 Page 21

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

(2)

Provided further that in no case shall such rates of royalty be
reduced by such adjustment below those obtaining at the date
of this Agreement.

For the purpose of ascertaining the royalties payable under
this clause no material removed from designated minerals
bauxite or coal whether by hand picking, screening, washing
or similar process shall be deemed to have been used by the
Company.

(a) The amount to be added or (as the case requires)

subtracted from each of the respective basic rental rates
and each of the respective basic royalty rates as required
by clauses 13 and 19 hereof shall be an amount which in
the case of each of these respective rates bears the same
ratio to that rate as the difference bears to £255
Australian currency.

(b) For the purposes of this clause—

(i) the “difference” means the difference between the
then world price of aluminium and £255 Australian
currency;

(ii) the “then world price of aluminium” shall mean the
average of the world prices of aluminium during
each of the twenty quarters immediately preceding
the date of the relevant adjustment under clause 13
or 19 as the case may be; and

(iii) the world price of aluminium during a quarter shall
unless and until otherwise agreed mean the then
Australian currency equivalent of the price per
long ton of Canadian primary aluminium of 99.5
per centum purity f.0.b. Toronto as first quoted by
the London Metal Bulletin following the
commencement of that quarter.

(c) The amount ascertained under paragraph (a) of this
clause shall be added in cases where the then world
price of aluminium per long ton exceeds £255
Australian currency and shall be subtracted in cases
where it is less than £255 Australian currency.

Page 22

Current as at 11 September 2015

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

21. The Company shall be entitled without payment of royalty—

(a) to win from the Special Bauxite Mining Lease timber
stone clay sand gravel and other aggregate materials
(whether or not containing any designated mineral) and
to use the same for the construction erection and
maintenance of plant, buildings, roads and other works;
and

(b) subject to the prior rights of Comalco under the
provisions of “The Commonwealth Aluminium
Corporation Pty. Limited Agreement Act of 1957” to
draw water from the sea and estuaries in or adjacent to
the Special Bauxite Mining Lease and to win and use
any salt and other minerals contained therein and also to
use such water for cooling and other purposes.

22. The Minister reserves the right to grant to any person other

than the Company any appropriate title within any Special
Bauxite Mining Lease for any of the purposes of the Mining
Acts, in respect of any mineral other than any of the
designated minerals, or for any purposes of “The Petroleum
Acts, 1923 to 1962,” but before doing so will consult the
Company.
The Minister also reserves the right, as from the expiration of
the first ten years of the term of the Special Bauxite Mining
Lease, or the time of renouncement by the Company of its
rights under clause 18, to grant to any person other than the
Company any appropriate title within any Special Bauxite
Mining Lease for any of the purposes of the Coal Mining Acts
or “The Mining for Coal and Mineral Oil Acts, 1912 to 1941,”
but before doing so shall consult the Company.

Any such title granted in pursuance of this clause will be upon

condition that operations carried out thereunder shall not—

(i) disturb or interfere in any way with any deposits of the
designated minerals (other than coal) unless—

(a) such disturbance or interference is limited only to
displacement of any designated minerals (other

Current as at 11 September 2015 Page 23

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

than coal) and so that the displaced mineral shall
be available to the Company; or

(b) provision is made to reasonably compensate the
Company for any designated mineral (other than
coal) which must necessarily become unavailable
to the Company;

(ii) interfere with or prejudice in any way the works or
operations of the Company;

(iii) prejudicially affect full enjoyment by the Company of
any other right or privilege conveyed to the Company by
this Agreement; or

(iv) impede or make more onerous the discharge by the
Company of any duty or obligation imposed on the
Company by this Agreement.

Subject as aforesaid all rights of ingress and egress over any
Special Bauxite Mining Lease for the purposes of the Mining
Acts, “The Petroleum Acts, 1923 to 1962,” “The Coal Mining
Acts, 1925 to 1964” and “The Mining for Coal and Mineral
Oil Acts, 1912 to 1941,” are reserved.

23. It is expressly agreed and declared that the rights of
Aluminium Laboratories Limited under its aforementioned
Authority to Prospect and any extension thereof shall continue
in force subject only to clauses 8 and 22 hereof and to the
rights of the Company under this Agreement or under any
lease granted pursuant to the provisions hereof.

24. The State shall from time to time as and when required by the
Company and upon surrender by the Company of such land
from any Special Bauxite Mining Lease grant to the Company
Special Perpetual Mining Purposes Leases in one or both
forms set out in the Third Schedule hereto in respect of any
part or parts of the land within the Special Bauxite Mining
Lease to be used or reasonably required for the purposes of
the Town, for agricultural or pastoral purposes in connection
with the Town, or as a site for plant, machinery or harbour or
other works.

Page 24 Current as at 11 September 2015

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

Such Special Perpetual Mining Purposes Leases may be of
any shape or area approved by the Minister but shall be
otherwise deemed to be Miners’ Homestead Perpetual Leases
under “The Miners’ Homestead Leases Acts, 1913 to 1964,”
or any Act amending or modifying those Acts, and shall be
subject in all other respects to the provisions of those Acts and
shall be dealt with accordingly except that in the case of
Special Perpetual Mining Purposes Leases issued for the
erection thereon of plant, machinery, or harbour or other
works, the rental shall be the rate per acre payable on mineral
leases granted under the Mining Acts.

25. The State shall, as and when requested by the Company, and
wherever such grant is possible, grant to the Company mineral
leases or special mineral leases under the provisions of the
Mining Acts over any land outside any Special Bauxite
Mining Lease required by the Company for the purpose of
mining any of the designated minerals or for the purpose of
constructing and/or maintaining dams, diversion weirs,
spillways, pipe-lines, power-lines, pumping or ancillary works
whether on or in the vicinity of the Wenlock and/or Ducie
Rivers or otherwise in furtherance of its operations on any
Special Bauxite Mining Lease, or otherwise for the purposes
of this Agreement.

Notwithstanding any provision of the Mining Acts to the
contrary, any such mineral lease or special mineral lease shall
be for an initial period expiring on the same date as the term
of the Special Bauxite Mining Lease granted to the Company
pursuant to the provisions of clause 8 of this Agreement, but
each such mineral lease or special mineral lease shall be
subject to all other provisions of the Mining Acts.

26. Should it be established that electric power can be produced
within any Special Bauxite Mining Lease or elsewhere within
the State of Queensland at a cost which would justify the
creation of a large-scale enterprise for the production of
aluminium from bauxite mined from the bauxite field and for
other associated purposes, the State shall, subject always to
the then existing rights of other persons and to statutory power

Current as at 11 September 2015 Page 25

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

in that direction, grant to the Company all such leases,
licenses, authorities, powers and rights (including rights to
necessary minerals and water) as may be necessary or
expedient for or conducive or ancillary to the creation,
development and operation of such an enterprise, by the
Company.

27.(a) All survey work and information necessary for the
purpose of properly identifying any land included in any
Special Bauxite Mining Lease or included in any other
lease granted pursuant to this Agreement, or to be
surrendered at any time from any Special Bauxite
Mining Lease or any other lease, or to be
subdivisionally transferred from any such lease at any
time, shall be carried out or provided by or at the
expense of the Company.

(b) The boundaries of the Special Bauxite Mining Leases
granted in accordance with provisions of clause 8 of this
Agreement and when the Minister so requires the
boundaries of any Special Bauxite Mining Lease that
may be granted in accordance with clause 44 of this
Agreement and unless the Minister otherwise requires
or approves the boundaries of any area surrendered
under the provisions of this Agreement shall be
delineated by an authorised surveyor determining as
accurately as practicable the geographical co-ordinates
of permanent monuments fixed by the Company at each
angle of such boundary or as near as practicable thereto,
from which such boundaries can be described from
aerial photographs or otherwise in such a manner that
such actual boundaries can be accurately located at any
time by reference to such permanent monuments and
description. The permanent monuments or points
described from such permanent monuments which can
be accurately reinstated from such permanent
monuments shall when delineated as above mark the
actual angles of such boundary. Such permanent
monuments shall be maintained by the Company so that
they are always readily available for use and in the event

Page 26 Current as at 11 September 2015

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

of any disturbance of them they shall be reinstated by
the Company.

(c) In the event of any dispute arising as to the actual
boundary of any Special Bauxite Mining Lease at any
point, the Company shall at its expense provide the
necessary survey information to facilitate the settlement
of the dispute.

28. Subject to the rights conferred upon Comalco under the
provisions of “The Commonwealth Aluminium Corporation
Pty. Limited Agreement Act of 1957” and subject always to the
right of persons residing or travelling in the vicinity of any
natural source to take water therefrom for their reasonable
domestic and stock requirements the Company shall have the
rights as hereinafter in this clause and the next succeeding
clause provided—

(a) To obtain water from the Wenlock River and the Ducie
River and their respective tributaries (which rivers and
tributaries are hereinafter together referred to as “the
named rivers”) and from sources within or in the
vicinity of the bauxite field and the right to use, sell or
otherwise dispose of water so obtained for any purpose
of or directly or indirectly in connection with its
operations under this Agreement or under any lease or
other right granted hereunder including the supply of
water to the Town.

(b) Within three years after the passing of the Act the
Company shall notify the Minister the annual quantity
of water which it will require to obtain from each of the
named rivers the total of which in respect of both rivers
shall not exceed 40,000 acre feet; and the Company
shall thereafter have the prior right to obtain from each
of the named rivers the annual quantity so notified in
respect of that river.

(c) The Company may at any time notify the Minister a
total annual quantity of water which it desires to obtain
from the named rivers which is in excess of 40,000 acre
feet and the annual quantity which it will accordingly

Current as at 11 September 2015 Page 27

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

desire to obtain from each of the named rivers, and the
Company shall thereafter have the right to obtain from
one or both of the named rivers such annual quantity in
addition to the annual quantity to which it is already
entitled as the Minister may then approve having regard
to the reasonable requirements of the Company
provided however that the Company shall not be granted
under this paragraph the right to obtain from either of
the named rivers an additional annual quantity which
when added to the annual quantity which the Company
is already entitled to obtain from that river and its
tributaries shall exceed four-tenths of the estimated
average annual flow of that river at the point of
diversion.

(dq) The Company shall not without the approval of the
Minister draw from the named rivers on any one day a
total quantity which exceeds 60,000,000 gallons of
water.

(e) The Minister may after having given to the Company in
writing twenty-four months’ notice of his intention so to
do direct that the Company shall not in any year draw
from the named river or named rivers specified in the
notice a quantity of water in excess of the total of—

(i) _ the quantity which it is estimated has reached the
point of diversion after having been released from
a storage dam constructed by the Company; and

(ii) eight-tenths of all other water which has reached
the point of diversion.

(f) Subject to the right of any other person carrying on
prospecting or mining operations on the bauxite field to
take water from sources which are not at the date when
they are first regularly used by that person being
regularly used by it, the Company shall in addition to its
other rights hereunder have the right to obtain from
rivers (other than the named rivers), from streams and
from other sources within or adjacent to the bauxite field
quantities of water not exceeding a total of 40,000 acre
feet in any one year, provided however that the Minister

Page 28 Current as at 11 September 2015

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

may at any time direct in relation to any such river or
stream that whenever the actual rate of flow therein
exceeds 20,000,000 gallons of water per day the
Company shall not draw from that river or stream more
than eight-tenths of the water flowing therein.

(g) The Company shall have the right to sink bores and
wells in the bed of any river or stream within or in the
vicinity of the bauxite field and to obtain water
therefrom provided that it shall not without the approval
of the Minister draw water from any one such river or
stream at a rate exceeding 10,000,000 gallons per day.

(A) For the purposes of obtaining and conveying to and
throughout the bauxite field the water to which it is
entitled under this clause the Company shall have the
rights—

(i) to build dams, weirs and protection and other
works on the named rivers to regulate the flow
thereof:

Provided that the Minister may examine the design
of all such works and impose such conditions as he
may reasonably consider necessary to ensure that
no permanent damage will be caused thereby to the
channel of that river and that no unnecessary
restrictions will be imposed thereby on the future
exploitation of the water resources of that river:

Provided also the Company shall when so required
by the Minister construct such fishways as the
Minister may in any case deem necessary;

(ii) to use the beds of the named rivers to convey water
from any storage to a point of diversion; and

(iii) to construct pipe-lines, aqueducts, channels,
pumping stations and other works whether within
or outside the bauxite field.

(i) |The Company shall have the right to collect and store in
any dam constructed by it on a named river a quantity of
water sufficient after allowing for losses during storage
and during conveyance to the point of diversion to

Current as at 11 September 2015 Page 29

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

ensure the availability at a constant daily rate of
diversion of the annual quantity which the Company is
entitled under this Agreement to obtain from that river
provided however that in order to provide for future
requirements of other persons (including the State)—

(i) in relation to any storage which has an estimated
average annual rate of inflow which exceeds
120,000 acre feet and has an estimated capacity
which exceeds 2,000 acre feet the Minister may
direct that at any time when the rate of inflow is
more than twenty cubic feet per second but less
than five hundred cubic feet per second not more
than eighty per centum of that inflow shall be
retained by the Company in storage; and

(ii) in relation to any storage other than those referred
to in subparagraph (i) of this paragraph the
Company shall install outlet works having a
capacity when the storage is full of not less than
forty cubic feet per second.

G) For the purposes of investigating the availability of
water and of constructing operating and maintaining any
works authorised by this Agreement the Company shall
have the right of access at all times with all necessary
men transport materials and equipment to the named.
rivers and to all other rivers streams and sources from
which it is entitled to obtain water.

(kK) The State shall ensure that any rights granted to any
other person and any operations conducted by the State
or by any other person within or in the vicinity of the
bauxite field or on or in the vicinity of the named rivers
and their catchment area shall be so limited or
controlled that the quantity of water otherwise available
to the Company is not thereby diminished.

() The Company shall not be under any liability to any
person by reason of the fact that any land lawfully held
by that person has been or is likely to be inundated as
the result of works, carried out by the Company in
pursuance of its rights hereunder, but the State shall as

Page 30 Current as at 11 September 2015

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

necessary resume any such land and the provisions of
“The Public Works Land Resumption Acts, 1906 to
1955,” shall apply and extend accordingly and the
Company shall reimburse to the State the compensation
(if any) payable by the State in consequence of any such
resumption.

29.(a) The Company shall have the right to sink bores and
wells and to obtain water from sub-artesian sources
within the bauxite field. Should any other person sink or
propose to sink any sub-artesian bore or well within or
in the vicinity of the bauxite field which the Company
considers may reduce the quantity of water otherwise
available to it from such sources then—

(i) the area shall at the request of the Company be
declared an area in which provisions of Part VII of
“The Water Acts, 1926 to 1964,” shall operate in
relation to sub-artesian wells;

(ii) licenses shall be issued to the Company for the
sub-artesian bores or wells already established by
it for the annual quantities of water which it is
estimated would be available therefrom without
interference from any other such bore or well; and

(iii) the issue of licenses to other persons and the sinking of
bores or wells by the State shall be so controlled that the
supply available from the aquifers tapped by the
Company is not reduced below the annual amount for
which the Company’s bores are licensed.

(b) If the Company sinks a bore or well and a flowing
supply is obtained, the bore immediately becomes an
artesian bore, and as such requires a license under “The
Water Acts, 1926 to 1964.”

Licenses will be issued to the Company for up to twelve (12)
artesian bores and such licenses will contain conditions
requiring that an outer string of casing of specified length be
inserted and pressure cemented, and the flow controlled by a
valve.

Current as at 11 September 2015 Page 31

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

Conditions of the license may also require the flow be
reticulated from the bore by a closed pipe-line reticulation.

The number of artesian bores for which licenses may be
issued to the Company may, at any time, be reviewed to allow
an increase in such number if, in the opinion of the Minister,
such increase is warranted by reason of the Company’s
requirements of water and the availability of supply from the
artesian sources.

The issue of licenses for artesian bores to other persons and
the sinking of artesian bores by the State shall be so controlled
that the supply available from the aquifers tapped by the
Company is not reduced below the quantity which the
Company is obtaining from its licensed bores.

30.(a) The Company shall in respect of each calendar year
provide the Minister with the following particulars of its
use of water and of bores or wells sunk by it:—

(i) the quantity of water obtained each month from
each named river and from other sources; and

(ii) the location depth and stratigraphic details of each
of the bores and wells sunk within the bauxite
field, the results of any test conducted by it of the
yield of water therefrom and the quantity of water
obtained therefrom each half-year.

(b) If the Company shall neglect or refuse to perform or
observe all or any of the provisions of clauses 28, 29 and
30 hereof and on the part of the Company to be
performed or observed the Company shall be liable to a
penalty not exceeding £200 for each or any such breach
as imposed by the Minister or, on reference to the
Tribunal in manner hereinafter provided, the Tribunal.

(c) For the purposes of clauses 28, 29 and 30 the term
“Minister” shall mean the Minister for Local
Government and Conservation or other Minister of the
Crown for the time being administering “The Water
Acts, 1926 to 1964.”

Page 32 Current as at 11 September 2015

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

31. Any surplus or waste water discharged by the Company into
any river stream or watercourse within or in the vicinity of the
bauxite field shall revert to the State without payment to the
Company.

32. The Company shall have the right to discharge into the sea
rivers streams and estuaries in or adjacent to the special
Bauxite Mining Lease any drainage from the plant works and
facilities of the Company and from any residential area and
the Company shall ensure that any such discharge by it shall
not be dangerous or injurious to public health. Any such
discharge shall not (unless specifically authorised by the
Minister for a particular purpose) be substantially injurious to
marine life shall not cause harmful pollution of waters and
shall not contain harmful solids. The Minister may from time
to time direct the Company to make known to such persons as
shall be specified by him and the Company shall so make
known the nature of the effluent discharged or to be
discharged.

33. (a) As and when requested in writing by the Company the
Governor in Council shall by Order in Council exclude
from the Area of any existing Local Authority any area
or areas from within the Special Bauxite Mining Lease
set aside by the Company for any of the following
purposes namely:—

(i) for its plant machinery or harbour or other works;
(ii) for a town site; and

(iii) for agricultural or pastoral purposes in connection
with any town.

(b) The Company with every such request shall submit to
the Minister and to his satisfaction—

(i) adequate survey information in accordance with
paragraph (a) of clause 27 hereof for the purpose
of identifying the area or areas in question; and

Current as at 11 September 2015 Page 33

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

(ii) a general scheme for any proposed town site
including provision for roads drainage open spaces
reserves local public utilities services and
amenities.

34.(a) The Governor in Council shall by the Order in Council
made in pursuance of the provisions of clause 33 hereof
excluding from the Area of any existing Local Authority
any area or areas within the Special Bauxite Mining
Lease or by another Order in Council constitute a
separate Local Authority Area comprising the area or
areas so excluded from the existing Local Authority
Area. The Governor in Council may from time to time
thereafter in a like manner include in the said separate
Local Authority Area such other area or areas as may be
excluded from the Area of any existing Local Authority.

(b) No apportionment of the assets or liabilities of any
Local Authority shall be made by reason of the
exclusion of any area or areas from the Area of that
Local Authority pursuant to clause 33 hereof or its or
their inclusion in the said separate Local Authority
Area.

35. (a) Upon the constitution in manner aforesaid of a separate
Local Authority Area and subject to paragraph (c) of
this clause and to clause 36 hereof—

(i) the company shall have and may exercise in
respect of the aforesaid separate Local Authority
Area all or any of the powers conferred by and
shall be subject to the duties and obligations
imposed by sections 21, 24, 26, 27 and Part XI
(sections 30 to 52 inclusive) of the Local
Government Acts as if it were the Local Authority
for that separate Local Authority Area and in
respect of the exercise of the said powers or any of
them shall not be under any greater liability than
would a Local Authority;

Page 34 Current as at 11 September 2015

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

(ii) the Company shall have and may exercise the
powers conferred and shall be subject to the duties
and obligations imposed on a Local Authority by
the laws of the State (other than the Local
Government Acts) as if it were the Local Authority
for that separate Local Authority Area.

(b) The provisions of sections 19, 20, 22, 23, 25, 28 and 29
of the Local Government Acts shall not apply to or
affect the Company.

(c) The Governor in Council may from time to time by
Order in Council—

(i) prohibit the Company from exercising any of the
powers conferred by paragraph (a) of this clause;

(ii) impose any limit or restriction on the exercise by
the Company of such power;

(iii) confer upon the Company any other power
exercisable by a Local Authority under the Local
Government Acts or under any other Act with such
modifications thereof and amendments thereto
(including the performance and observance of the
duties and obligations in respect of any such
power) as are deemed necessary to meet the
particular circumstances; or

(iv) exempt the Company from compliance with any
provision of the Local Government Acts or any
other Act.

36.(a) Upon the written request of the Company or if no
request shall then have been made by the Company
when deemed advisable by the Governor in Council the
Governor in Council shall by Order in Council
constitute a Town Commission under such name as shall
be mutually agreed between the Minister and the
Company and failing agreement as determined by the
Governor in Council for the area or areas constituting
the separate Local Authority Area.

Current as at 11 September 2015 Page 35

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

(b) The Town Commission shall consist of seven members.
One member shall be appointed and removed by the
Governor in Council from time to time at his discretion
and shall be the Chairman. Three members shall be
nominated and removed by the Company from time to
time at its discretion. Three members shall be elected
from the Area or Areas comprising the separate Local
Authority Area as a whole in the manner provided by
the Local Government Acts for the election of Aldermen
and who shall likewise vacate office in the manner
provided for Aldermen.

(c) The first election of elected members shall be held on a
date to be fixed by the Order in Council constituting the
Town Commission which date shall be as soon as may
be practicable after the making of the said Order in
Council and subsequent elections of elected members
shall be held on the date prescribed by the Local
Government Acts for the election of other Local
Authorities.

(d) In all respects and for all purposes the Town
Commission shall be and be deemed to be the Town
Council of the separate Local Authority Area; the
Chairman of the Town Commission shall be deemed to
be the Mayor of the separate Local Authority Area and
the members of the Town Commission shall be deemed
to be Aldermen.

(e) The Area or Areas constituting the separate Local
Authority Area shall not for any purpose be divided into
divisions.

(f) No person shall be held incapable of being or continuing
as a member of the Town Commission by reason of the
fact that he is a member nominated by the Company or
that he is an employee director or shareholder of the
Company or of any Associated Company and no
member of the Town Commission shall be disqualified
by any of the said reasons from voting on any contract
or other matter arising between the Town Commission
and the Company or an Associated Company.

Page 36 Current as at 11 September 2015

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

(g) The constitution of the Town Commission or the
inclusion of any area or areas in the separate Local
Authority Area shall in no way affect the ownership by
the Company of any works or undertakings
notwithstanding that such works are erected within the
area of any road or public place and the Company shall
be entitled to continue to own operate maintain and
manage such works and undertakings.

(h) Subject to the provisions of this Agreement the
provisions of the Local Government Acts and of any
other Act affecting a Local Authority shall following the
constitution of the Town Commission apply to the Area
or Areas comprised in the separate Local Authority
Area and to the Town Commission but in so far as there
shall be any conflict between the provisions of this
Agreement and the provisions of such Acts or Act the
provisions of this Agreement shall be paramount.

37. After the appointment of the Town Commission the Company
may from time to time by notice in writing to the Town
Commission in respect of any works or services owned
operated or provided by the Company or any part or parts
thereof surrender any or all of the powers functions and
authorities conferred on it by clause 35 hereof but except to
the extent that it shall have so surrendered such powers
functions and authorities the Company in respect of such
works and services part or parts shall continue to have and
exercise them to the exclusion of the Town Commission.
Particulars of any such surrender as aforesaid shall be
published in the Government Gazette and upon such
publication shall be judicially noticed.

Save as is by this clause otherwise expressly provided on and
from the constitution of the Town Commission the Company
shall cease to have and exercise the powers functions and
authorities conferred on it by the said clause 35 hereof.

38.(a) The Town Commission may reimburse or agree to
reimburse to the Company or to an Associated Company

Current as at 11 September 2015 Page 37

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

any moneys expended or costs incurred by it in
connection with the establishment of the Town and of
any works or services or part or parts thereof in respect
of which the Company has surrendered or agreed to
surrender to the Town Commission its powers functions
and authorities pursuant to clause 37 hereof and may
pay or agree to pay interest on those moneys at the
maximum rate approved by the Australian Loan Council
as applicable to loan raisings by Local Bodies at the date
of the acquisition of those works or services by the
Town Commission or such other rate as shall be
mutually agreed upon between the Company and the
Town Commission and approved by the Treasurer of
Queensland. The terms of any such agreement or
contract shall be such as shall be approved by the
Treasurer of Queensland.

(b) The Town Commission may enter into any contract of
any nature or kind with the Company or with an
Associated Company (including a contract for the
purchase acquisition or performance of works or
services of any description and a contract for the supply
of water or electricity) notwithstanding that such
contract may be of the nature of a loan agreement or a
contract of sale whereby the payment by the Town
Commission for any real or personal property is spread
over a period of time or whereby such payment may be
made by way of instalments or a contract for the
carrying out of any works or undertakings whereby the
payment by the Town Commission for the carrying out
of such works or undertakings is spread over a period of
time or whereby such payment may be made by way of
instalments and the Town Commission may pay or agree
to pay interest on any moneys payable under any such
contract at the maximum rate approved by the
Australian Loan Council as applicable to loan raisings
by Local Bodies at the date of the contract or such other
rate as shall be mutually agreed upon between the
Company and the Town Commission and approved by
the Treasurer of Queensland. The terms of any contract
specifically authorised by this paragraph (b) shall be

Page 38 Current as at 11 September 2015

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

such as shall be approved by the Treasurer of
Queensland.

(c) The Town Commission may enter into any contract with
the Company or with an Associated Company without
first making or inviting tenders.

(ad) A copy of every contract between the Town
Commission and the Company or an Associated
Company which involves an amount in excess of
£20,000 shall be submitted to the Minister for Local
Government and Conservation or other the Minister of
the State for the time being administering the Local
Government Acts for his information, and any such
contract may be set aside by the Governor in Council by
Order in Council within one calendar month after the
copy has been so submitted to the Minister and no
contract between the Town Commission and the
Company or an Associated Company shall otherwise be
set aside or avoided provided always that nothing in this
paragraph (d) contained shall validate any contract
which would otherwise be illegal or void and which may
accordingly be set aside by a court of competent
jurisdiction.

(e) The provisions of paragraphs (a), (b), (c) and (d) of this
clause 38 shall apply and extend for such period (not
being less than forty-five years) as shall be fixed by the
Governor in Council by the Order in Council
constituting the Town Commission or by a subsequent
Order in Council: Provided that this provision shall not
affect any contract or agreement entered into before the
expiration of such period. Provided always that upon
payment by the Town Commission to the Company of
all moneys expended and costs incurred by the
Company as mentioned in paragraph (a) of this clause
and interest thereon as aforesaid and upon payment by
the Town Commission to the Company of all moneys
(including interest) payable by the Town Commission to
the Company under any contract entered into by the
Town Commission with the Company in pursuance of
paragraph (b) of this clause the Governor in Council

Current as at 11 September 2015 Page 39

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

may by Order in Council order that the provisions of
paragraphs (a), (b), (c) and (d) of this clause shall
forthwith cease to apply.

(f) Any moneys payable by the Town Commission to the
Company or any Associated Company for
reimbursement of moneys expended or costs incurred or
for the purchase or acquisition of any works as aforesaid
shall be on the basis of proved cost unless a lesser
amount shall be mutually agreed less the deduction of
an appropriate allowance to cover depreciation,
obsolescence or other deterioration and failing such
mutual agreement as shall be determined by the tribunal.

(g) Subject to the Company satisfying the Governor in
Council that on the first day of July in any financial year
the Company is carrying on the operations authorised by
this Agreement the Treasurer of Queensland will on
behalf of the State guarantee to the Company or any
Associated Company the payment by the Town
Commission to the Company or Associated Company of
such amount of principal and/or interest as shall be
payable in that financial year by the Town Commission
under or in respect of any contract or agreement entered
into by the Town Commission with the Company or the
Associated Company in pursuance of the provisions of
this clause 38.

The Governor in Council without being under any obligation
so to do may if he shall think fit by Order in Council authorise
the Treasurer of Queensland on behalf of the State to
guarantee to the Company or to any Associated Company the
payment by the Town Commission to the Company or to the
Associated Company of the whole or any part of the amount
(and whether of principal or interest) payable by the Town
Commission under or in respect of any contract or agreement
entered into by the Town Commission with the Company or
the Associated Company in pursuance of the provisions of
this clause 38.

For the purpose of this clause 38 the Town Commission shall
be deemed to be a “Local Body” within the meaning of “The
Local Bodies’ Loans Guarantee Acts, 1923 to 1957,’ and the

Page 40 Current as at 11 September 2015

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

amount payable under any such contract or agreement to be
money authorised to be borrowed by the Town Commission
from the Company or Associated Company and the provisions
of those Acts save and except as they are amended or
modified by the provisions hereof shall mutatis mutandis
apply and extend accordingly.

39. All houses and other property of the Company within the
Special Bauxite Mining Lease shall at all times be excluded
from all the provisions of “The Landlord and Tenant Acts,
1948 to 1957.”

40. The State shall provide and maintain medical hospital and
educational facilities for the Town on the same basis as that on
which it normally provides such facilities for towns of similar
size, provided however that the Company shall if so requested
by the State and on terms to be agreed between the Company
and the Minister carry out such construction and provide such
equipment and facilities as the State may reasonably require
in connection therewith.

41. Should it decide to purchase a ship or ships for the purpose of
transporting in bulk any of its products or materials the
Company shall give consideration to the possibility of the
construction thereof within the State, and shall give to any
suitable ship-building yards in the State the opportunity of
tendering therefor.

42. The State shall not impose, nor permit nor authorise any of its
agencies or instrumentalities or any local or other authority to
impose discriminatory taxes rates or charges of any nature
whatsoever on or in respect of the titles, property or other
assets of the Company, the products, materials or services
used or produced by the Company, the operations of the
Company or the conduct of business incidental thereto nor
will it take or permit to be taken any other discriminatory
action which would deprive the Company of full enjoyment of

Current as at 11 September 2015 Page 41

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

the rights granted and intended to be granted under this
Agreement.

43. The Company shall have the right at any time to arrange with
the appropriate Local Authority for the dedication of any land
within the Special Bauxite Mining Lease as a road or
otherwise howsoever for public purposes, and any land so
dedicated shall be deemed to be excluded from any lease held
by the Company pursuant to this Agreement provided
however that on the request of the Company at any time and
with the approval of the Minister any such dedication may be
revoked whereupon the State shall ensure that the rights of the
Company in relation to that land are effectually reinstated.

44, The Company may at any time make application for a Special
Bauxite Mining Lease of any area or areas of land situate
outside the boundaries of the bauxite field for the purpose of
mining for any or all of the designated minerals or otherwise
for the purposes of this Agreement, and the Governor in
Council may if he thinks fit grant such a lease.

45. The Company may with the consent in writing of the
Governor in Council first had and obtained—

(a) assign its rights and obligations hereunder in whole or in
part; and

(b) appoint an Associated Company to exercise all or any of
the powers functions and authorities referred to in
clauses 35 and 40 hereof and in that event all references
to the Company in clauses 35, 37 and 38 hereof as the
case may be shall be deemed to be references to the
Associated Company so appointed.

46.(a) If at any time any person is unable to arrange with the
Company for access from or to the internal boundary of
a Special Bauxite Mining Lease to or from the coast
such person may make application to the Minister for

Page 42 Current as at 11 September 2015

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

permission for such access and the Company shall at all
times permit any person thereunto authorised by the
Minister to have access over a route to be specified by
the Minister from or to the internal boundary of the
Special Bauxite Mining Lease to or from the coast
provided that—

(i) _ such right of access shall not interfere with any of
plant, installations, buildings, facilities, works or
operations of the Company;

Gi) the enjoyment by the Company of any right or
privilege hereunder or arising herefrom shall not
be unfavourably affected thereby and the discharge
by the Company of any duty or obligation
hereunder or arising herefrom shall not be impeded
thereby; and

(iii) no part of the land comprised in a Special Bauxite
Mining Lease which contains all or any of the
designated minerals shall be used for the purpose
of such right of access unless the person to be
authorised as aforesaid has first—

(A) _ entered into an agreement with the Company
to compensate it for the loss of such
designated minerals,

(B) has removed or stacked the same in a
position where they can later be readily
removed by the Company, or

(C) has entered into with the Company other
arrangements to the satisfaction of the
Company whereby the Company’s rights to
mine the designated minerals will be
effectively preserved.

(b) The Company shall until the appointment of the Town
Commission ensure that at all times all persons resident
in or visiting the Town have free and full right and
liberty to use all roads in the Town.

Current as at 11 September 2015 Page 43

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

47. (a) The Company shall have the right at any time and from
time to time to surrender to the Crown in the right of the
State any area of land or any part thereof held by the
Company in any manner whatsoever under or in
pursuance of the provisions of this Agreement or in
pursuance of any lease license or other right which is no
longer required by the Company.

(b) The Governor in Council may from time to time require
the Company to surrender to the Crown in the right of
the State such lands from within any lease license or
right as may be held by the Company under or in
pursuance of the provisions of this Agreement as may
reasonably be required by the State for public purposes
within the meaning of such term as defined by the Land
Acts. The Governor in Council so far as is practicable
will not require the Company to surrender to the Crown
any such land which is reasonably required by the
Company for or in connection with the mining and
treatment of bauxite the proof of which shall lie upon
the Company. The Company upon being required to so
surrender any specified land may offer to the State other
land from within any lease license or right in lieu of the
land so required to be surrendered but unless the
Governor in Council accepts the proposed surrender of
such other land the Company shall without any
unnecessary delay surrender to the Crown the land
specified by the Governor in Council.

(c) Upon any such surrender there shall be paid to the
Company by the State such sum as shall be agreed upon
between the Governor in Council and the Company and
failing such agreement as determined by the Tribunal as
the value at the time of such surrender of any
improvements upon the land surrendered. The Company
shall not be entitled to compensation for or in respect of
the land so surrendered or any designated minerals
thereon or therein.

(d) So long as this Agreement shall remain in force the
provisions of “The Public Works Land Resumption Acts,
1906 to 1955” or any Act amending the same or in

Page 44 Current as at 11 September 2015

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

substitution therefor shall not apply to any land
comprised in any lease license or right held by the
Company under or in pursuance of the provisions of this
Agreement.

48. (a) If the Company—

G@) within such time as is specified or if no time is
specified then within such time as the Governor in
Council (or on reference to the Tribunal in manner
hereinafter provided the Tribunal) shall consider
reasonable fails neglects or refuses to arrange carry
out make or undertake any of the geological
geophysical or other investigations surveys boring
pitting testing and/or investigations or surveys or
studies specified in clause 4 of this Agreement,

(ii) fails neglects or refuses to make available to the
Minister the reports or results of the investigations
surveys boring pitting testing or studies specified
in clause 4 of this Agreement or to provide the
Minister with particulars and results of
investigations in accordance with the provisions of
clauses 5 and 18 of this Agreement;

(iii) fails neglects or refuses to comply with and
observe the terms provisions and conditions of
clauses 14 and 15 of this Agreement;

(iv) fails neglects or refuses to pay to the State at the
time or times when the same shall respectively
become payable any sum of money payable by way
of rent royalty or otherwise in pursuance of this
Agreement;

(v) fails neglects or refuses to surrender any land or
any area or areas of land in accordance with the
provisions of clause 47 of this Agreement,

the Company shall be deemed to be in default under the
provisions of this Agreement and in any such case the
Minister may give to the Company notice in writing requiring

Current as at 11 September 2015 Page 45

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

the Company to remedy such default within such reasonable
time as may be specified in such notice.

(b) If the Company shall fail neglect or refuse to comply
with the provisions of any such notice within such time
as is so specified or within such extended time as may
be granted by the Minister or the Tribunal the Governor
in Council may by notice in writing to the Company
determine this Agreement and thereupon subject as
hereinafter provided the Company shall forfeit to the
Crown freed from all mortgages encumbrances and
charges all lands vested in or howsoever held by the
Company pursuant to this Agreement (other than land
held by the Company as a Special Perpetual Mining
Purposes Lease) and the same shall vest in the Crown
accordingly and the rights of the Company under this
Agreement shall thereupon cease and determine.

(c) Upon the determination of this Agreement in pursuance
of the provisions of this clause and subject to the
payment by the Company of all moneys then owing by
the Company by way of rent royalty or otherwise in
pursuance of this Agreement—

(i) the Company shall be granted, if the Company so
applies, in respect of any lands immediately prior
thereto held by the Company under any lease
granted to the Company in pursuance of the
provisions of this Agreement such lease or leases
(and whether under the Mining Acts, the Coal
Mining Acts, the Miners’ Homestead Leases Acts
or any other Act of the State then in force) as it
would then be competent for the Company to apply
for and hold subject to such mortgages
encumbrances and charges as were immediately
prior thereto in existence over the forfeited lands of
which the lands comprised in such lastmentioned
lease or leases form part; and

(ii) the Company shall have the right within such time
as the Governor in Council may consider
reasonable to remove sell or dispose of any of its
works,

Page 46 Current as at 11 September 2015

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

(d) The Company shall not be held to be in default under the
provisions of this clause or to have failed to carry out
any obligations under this Agreement nor shall the
requirement to be complying with the provisions of
clause 15 mentioned in clause 16 be operative if such
default or failure is occasioned by act of God, force
majeure, floods, storms, tempests, war, riots, civil
commotions, strikes, lockouts, shortage of labour
transport power or essential materials, break down of
plant or machinery, inability of the Company in the
opinion of the Governor in Council to sell or otherwise
dispose of bauxite alumina or aluminium in reasonable
quantities or any other cause whatsoever beyond the
control of the Company.

(e) Where by this Agreement any period of time is fixed
during which the Company is required to do any act
matter or thing (including the expenditure of any sum of
money) the Governor in Council upon being satisfied
that the Company has been prevented or delayed by any
of the aforesaid causes from doing that act matter or
thing (or making that expenditure) the Governor in
Council shall grant to the Company such extended time
to do that act matter or thing (or make that expenditure)
as he shall consider equal to the period of the prevention
or delay and the Company shall do that act matter or
thing (or make that expenditure) within such extended
time so granted by the Governor in Council, or the
Governor in Council, if the circumstances so warrant,
may cancel in whole or in part the Company’s obligation
to do that act matter or thing (or make that expenditure)
during such period as he may see fit.

49. Incase any question difference or dispute shall arise between
the State and the Company concerning any clause or anything
contained in this Agreement or the meaning or construction of
any matter or thing in any way connected with this Agreement
or the rights duties or liabilities of either the State or the
Company under or in pursuance of the provisions of this
Agreement or if any matter whatsoever is by this Agreement

Current as at 11 September 2015 Page 47

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

required to be referred to the Tribunal then and in every such
case such question difference or dispute matter or thing shall
be referred to the Tribunal the constitution of which is
hereinafter provided.

50.(a) The Governor in Council shall from time to time as
required constitute a Tribunal to decide and determine
all matters which by this Agreement are required to be
or may be referred to the Tribunal for its decision.

(b) The Tribunal shall consist of either—

(i) A Judge of the Supreme Court of Queensland
appointed by the Governor in Council; or

(ii) A Barrister of not less than ten years’ standing
appointed by the Governor in Council upon the
recommendation of the Chief Justice of
Queensland.

(c) The Tribunal may be assisted by assessors who shall
make such recommendations to the Tribunal as they or
any of them shall think fit.

(d) Upon each reference to the Tribunal such assessors shall
be appointed to assist the Tribunal as are agreed upon
between the Minister and the Company. The Tribunal
may appoint any assessor or assessors.

(e) The Tribunal after hearing the representations of all
parties interested and considering the recommendations
(if any) of the assessors will make such recommendation
and report to the Minister as is proper or such Order as
is just.

(f) _ Every such Order of the Tribunal shall subject to review
as hereinafter provided remain in force for such period
as is fixed by the Order and every such Order shall be
published in the Government Gazette and shall be
binding upon all persons and shall have the force of law.

(g) The Minister may of his own volition and shall when
required by the Company refer to the Tribunal any
matter requiring decision under the provisions of this

Page 48 Current as at 11 September 2015

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

Agreement but no decision of the Tribunal shall be
reviewed at intervals of less than one year unless so
agreed between the Minister and the Company.

(h) The Minister may at any time of his own volition or at
the request of the Company refer to the Tribunal for
consideration and report to the Minister any matter
relating to the undertaking of the Company or otherwise
arising under the provisions of this Agreement and the
Tribunal shall make such report to the Minister as it
thinks proper.

(i) The Tribunal shall be deemed to be a commission within
the meaning of “The Commissions of Inquiry Acts, 1950
to 1954” and the provisions of such Acts shall apply to
the Tribunal and all the proceedings thereof.

(j) Every party to proceedings before the Tribunal shall
unless the Tribunal otherwise directs pay his or its own
costs. The Tribunal may order that any party to any
proceedings pay (whether by way of a lump sum or
otherwise) the whole or such part as the Tribunal may
think fit of the costs of and incidental to those
proceedings incurred by any other party thereto or any
costs incurred by the Tribunal including the
remuneration of any assessor or assessors. In case of
difference as to the amount (other than a lump sum) of
any costs directed to be paid as aforesaid such costs
shall be taxed by a taxing officer of the Supreme Court
of Queensland as if the proceedings before the Tribunal
had been proceedings in the Supreme Court. A direction
or decision of the Tribunal insofar as it relates to costs
may be enforced in the same manner as a judgment or
order of the Supreme Court.

(k) The State or the Company shall not be entitled to
commence or maintain any action or other proceeding
whatsoever in respect of any claim dispute or question
which under the provisions of this Agreement may be
referred to the Tribunal until such claim dispute or
question has been so referred and determined by the
Tribunal and then only for the amount of money or other
relief awarded by the Tribunal.

Current as at 11 September 2015 Page 49

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

(D) Any Order of the Tribunal may upon the application of
the State or the Company be made an Order of the
Supreme Court of Queensland and may be enforceable
as such.

51. The Company shall from time to time as necessity arises and
also whenever required by the Governor in Council so to do
furnish the Minister with a list of Associated Companies
within the meaning of this Agreement with evidence showing
the interest which the Company holds in any Associated or
Subsidiary Company and the interest any Associated
Company holds in the Company and the State may for the
purposes of this Agreement rely and act upon the list of
Associated Companies as last furnished by the Company.

52. Subject to the due observance by the Company of its
obligations under this Agreement and subject also in the case
of any leases licenses or rights granted or extended under or in
pursuance of the provisions of this Agreement to the due
observance and performance by the Company of the
covenants and agreements on its part therein contained or
thereby implied and of the respective Acts under which they
are granted (except as modified by this Agreement) the State
shall ensure that during the currency of this Agreement and as
to any such leases licenses or rights during the term thereof
respectively the rights of the Company under this Agreement
and under such leases licenses or rights as the case may be
shall not in any way through any act of the State be impaired
disturbed or prejudicially affected.

53. This Agreement shall be interpreted according to the laws for
the time being in force in the State.

54. Any notice consent requirement or writing authorised or
required by this Agreement to be given or sent shall be
deemed to have been duly given or sent by the State or the
Governor in Council or the Minister (as the case may be) if

Page 50 Current as at 11 September 2015

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

signed by the Minister and forwarded by prepaid post to the
Company at its registered office in the State and by the
Company if signed on behalf of the Company by the
managing director a director general manager secretary
solicitor or attorney of the Company and forwarded by
prepaid post to the Minister at his office in Brisbane in the
said State and any such notice consent requirement or writing
shall be deemed to have been duly given or sent on the day on
which it would be delivered in the ordinary course of post.

55. The term of this Agreement shall subject to the provisions
hereof be eighty-four years which shall be deemed to have
commenced on the first day of January, 1964, with the right of
the Company (subject to the provisions of this Agreement) at
any time not later than two years prior to the expiration of the
said term to give to the State written notice of its desire to
extend the term of the Agreement for a further period of
twenty-one years whereupon if there shall not at the time of
the giving of notice be any existing breach or non-observance
of any of the provisions of this Agreement by the Company or
by any assignee of the Company or by any Associated
Company appointed to exercise any of the powers functions or
authorities hereunder the term of this Agreement shall be
extended accordingly upon the same terms and conditions
saving this present right of renewal and shall continue after
the expiration of such extended term until determined by
either party giving to the other two years’ notice in writing in
that behalf which notice may if so desired be given at any time
within two years prior to the expiration of the extended term.

56. The State will, to the extent of its power and authority so to do
under or pursuant to the laws for the time being in force, use
its best endeavours to enable the Company to obtain a suitable
site on Port Musgrave with all necessary facilities including
access for the processing and shipping of bauxite (including
products thereof) from the Special Bauxite Mining Lease and
without affecting the generality of the foregoing in
particular—

Current as at 11 September 2015 Page 51

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

(a) If the Company is unable to arrange for access from or
to the boundary of its Special Bauxite Mining Lease to
or from the coast upon reasonable terms and makes
application to the Minister for permission for such
access, the Minister shall, subject to the provisions
contained in that behalf in clause 56 of the Agreement a
copy of which is set out in the Schedule to “The
Commonwealth Aluminium Corporation Pty. Limited
Agreement Act of 1957,’ authorise the Company to have
access over a suitable route to be specified by the
Minister from or to the boundary of the Special Bauxite
Mining Lease to or from the coast.

(b) If the Company is unable to arrange for a suitable site on
Port Musgrave for all necessary facilities to ship bauxite
(including products thereof) from the Special Bauxite
Mining Lease upon reasonable terms and makes
application to the Minister for the provision of such site,
the State shall on terms as to finance and otherwise to be
agreed between the Company and the Minister exercise
the powers conferred upon it by clause 57 of the said
Agreement referred to in the immediately preceding
paragraph of this present clause.

Page 52 Current as at 11 September 2015

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

First Schedule

Parishes: Agnew, Barlow, Batavia, Burdett, Dumfries, Dunblane,
Eglinton, Egmont, Ely, Pennefather, Skardon, Stormont.

Counties: Dulhunty, Jardine, Weipa.
Area: About 536 sq. miles.

That part of the State of Queensland within the following
boundaries, Commencing on the eastern boundary of the
Western Bauxite Field as established under “Zhe
Commonwealth Aluminium Corporation Pty. Limited
Agreement Act of 1957” at a monument marked “SBML1-K2
at about longitude 142° 07' 45" E and about latitude 11° 48
10" S and thence by direct lines having initial true bearings
and lengths as follows; 20° 08' 00", 48 chains 80 links to a
monument marked “AL1 at about longitude 142° 07' 56" E
and about latitude 11° 47' 40" S; about 90° 01', about 544
chains to a monument marked *AL2 at about longitude
142° 13' 57" E and about latitude 11° 47' 40" S; about 180°,
about 2679 chains to a monument marked *AL3 at about
longitude 142° 13'57" E and about latitude 12° 16' 54" S;
about 269° 59', about 1050 chains to a monument marked
*AL4 at about longitude 142° 02' 18" E and about latitude 12°
16'54" S; about 180°, about 1201 chains to a monument
marked “ALS on the boundary of the Western Bauxite Field,
thence by that Field 269° 58' 51", 960 chains and 73 links to a
monument marked “SBMLI-B2 at about longitude 141° 51'
38" E and about latitude 12° 30' south; about 360°, about 1650
chains to a monument marked “SBML1-C2 at about longitude
141° 51' 38" E and about latitude 12° 12’ S; about 83°, about
1464 chains to a monument marked “SBML1-T2 at about
longitude 142° 07' 45" E and about latitude 12° 10'03" S;
about 360°, about 2005 chains to the point of commencement.

Current as at 11 September 2015 Page 53

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

Second Schedule

Queensland

No.

“The Alcan Queensland Pty. Limited Agreement
Act of 1965”

Special Bauxite Mining Lease

County ELIZABETH THE SECOND, by the Grace of
Parish God, of the United Kingdom, Australia, and Her

other Realms and Territories, Queen, Head of the
Date of Lease Commonwealth, Defender of the Faith

TO ALL TO WHOM THESE PRESENTS SHALL COME,
GREETING:

WHEREAS, in conformity with the provisions of “The Alcan
Queensland Pty. Limited Agreement Act of 1965” and of an
Agreement dated and made between Our State of
Queensland and Alcan Queensland Pty. Limited a Company
duly incorporated and registered in Our said State which
Agreement was authorised by the said Act the said Company
is now entitled to a Lease of the land in Our said State
described in the Schedule hereinafter written for the purposes
hereinafter set forth at the Yearly Rent hereinafter reserved
under and subject to the covenants terms and conditions
hereinafter mentioned. NOW KNOW YE that in consideration
of the premises and of the Yearly Rent covenants provisoes
and agreements hereinafter reserved and contained on the part
of the said Alcan Queensland Pty. Limited its successors and
permitted assigns to be paid observed and performed WE DO
HEREBY for Us Our Heirs and Successors demise and lease
unto the said Alcan Queensland Pty. Limited its successors
and permitted assigns the same being hereinafter designated
the Lessee ALL THAT Parcel of Land situated on the Cape

Page 54 Current as at 11 September 2015

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

York Peninsula and particularly described in the Schedule
hereinafter written and for all or any of the following
purposes:—

(a) for mining for all or any of the designated minerals (as
defined in the said Agreement) and for all purposes
necessary directly or indirectly effectually to carry on
mining and treatment operations therein or thereon;

(b) for erecting thereon any houses buildings plant and
machinery for use directly or indirectly in connection
with such mining or treatment operations;

(c) for cutting and constructing thereon dams, weirs,
reservoirs, wells, water channels, aqueducts and pipe
lines, for pumping or raising water and for all other
purposes relating to the obtaining storing or conveying
of water;

(d) for constructing or erecting any roads, harbour works
(as defined in the said Agreement), works for the
recovery of salt from sea water or other works
whatsoever;

(e) for any other purposes (whether manufacturing or
otherwise) incidental to or necessary or desirable for the
more effectual carrying out of all or any of the
provisions or purposes of the said Agreement including
but without limiting the generality of the foregoing the
production and distribution of any form of lighting
heating or power; and

(f) for residence thereon in connection with any of such
purposes:

TO HAVE AND TO HOLD the said lands and all and singular
other the premises hereinbefore mentioned and hereby
demised with the appurtenances unto the Lessee for the full
term of Eighty-four years from the first day of January 1964
which said term shall be renewable on the Lessee’s
application made at any time during the last Two years of the
then current term of this Lease for a further period of
Twenty-one years upon the same terms and conditions except
that the rent shall be such as the Governor in Council then

Current as at 11 September 2015 Page 55

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

deems equitable and shall continue after the expiration of such
extended term until determined by either party giving to the
other two years’ notice in writing in that behalf which notice
may if so desired be given at any time within two years prior
to the expiration of the extended term saving and excepting
unto Us Our Heirs and Successors all gold and minerals other
than designated minerals (the term “ minerals ” to have the
same meaning as in “The Mining on Private Land Acts, 1909
to 1956”) and all petroleum (the term “petroleum” to have the
same meaning as in “The Petroleum Acts, 1923 to 1962”) and
helium found in association with petroleum found in the land
herein demised and ALSO RESERVING unto Us Our Heirs
and Successors and to such persons as shall from time to time
be duly authorised by Us in that behalf during the term of this
Lease or any renewal thereof (but subject always to the
provisions of clause 22 of the said Agreement) the free right
and privilege of access including ingress egress and regress
into upon over and out of the said land for the purpose of
searching for and for the operations of obtaining any gold
minerals (other than designated minerals) or petroleum and
helium found in association with petroleum YIELDING AND
PAYING unto Us Our Heirs and Successors during the
continuance of this Lease in advance on or prior to the first
day of January in each year into the hands of our Treasurer for
the time being at the Treasury in Brisbane in Our said State
the following Yearly Rentals or sums that is to say:—

(a) In respect of each of the first five years of the said term
the sum of £2 Os. Od. per square mile or part thereof;

(b) In respect of each of the next ten years of the said term
the sum of £4 Os. Od. per square mile or part thereof;

(c) In respect of each year of the remainder of the said term
such sum as shall be determined in accordance with the
provisions of paragraph (iii) of clause 13 of the said
Agreement,

PROVIDED ALWAYS and these presents are upon the
conditions following that is to say:—

(1) That the Lessee shall well and truly pay or cause to be
paid unto Us Our Heirs and Successors the rent hereby

Page 56 Current as at 11 September 2015

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

reserved when and as the same shall become payable in
manner hereinbefore appointed for that purpose. Subject
to the provisions of clause 48 of the said Agreement if
default is made by the Lessee in the payment of rent this
Lease shall at Our option be forfeited but the Lessee
may defeat forfeiture by payment of the rent within
Ninety days of the due date with the addition of a sum
by way of penalty equal to interest thereon at the rate of
Ten pounds per centum per annum or such lesser penalty
as the Minister may fix; but unless the whole of the rent
together with the penalty is paid within Ninety days
from the due date the Lease shall at Our option without
any enquiry or other process be forfeited; PROVIDED
that the Minister may waive the forfeiture and reinstate
the Lease on payment of the arrears of rent due with
accrued penalty;

(2) That subject to the provisions of clause 48 of the said
Agreement the Lessee or any Associated Company (as
defined in the said Agreement) of the Lessee shall after
the processing plant referred to in clause 14 of the said
Agreement comes into production and during the
currency hereof:—

(a) be complying with all of its obligations towards
Queensland Alumina Limited referred to in
paragraph (b) of clause 14 of the said Agreement
for the period of not less than Twenty (20) years
referred to in paragraph (c) of the said clause; or

(b) after the expiration of such period of not less than
Twenty (20) years be tolling with Queensland
Alumina Limited bauxite to provide the Company
with not less than Fifty thousand (50,000) short
tons of alumina annually or be purchasing from
Queensland Alumina Limited that quantity of
alumina annually; or

(c) in the event that the Lessee should sell or otherwise
dispose of its share in the equity capital of
Queensland Alumina Limited as referred to in
paragraph (a) of clause 14 of the said Agreement
or if for any reason whatsoever the Agreement first

Current as at 11 September 2015 Page 57

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

mentioned in clause 14 of the said Agreement shall
cease to be binding on the Company:—

(i) be constructing in the State a plant for the
production of not less than One hundred
thousand (100,000) short tons of alumina
annually, or of not less than Twenty thousand
(20,000) short tons of aluminium annually,
from bauxite mined from the bauxite field,
provided that the construction of such plant
shall be completed and the plant producing
alumina or aluminium as the case may be at
the rate specified in paragraph (ii) of this
present subclause (c) within a period of Five
(5) years from the date of the Lessee ceasing
to own its share of the equity capital of
Queensland Alumina Limited as referred to
in paragraph (a) of clause 14, and provided
that the Lessee shall spend a sum of not less
than Three million pounds (£3,000,000) on
the said plant within the period of Two years
of the commencement of the said period of
Five (5) years; or

(ii) be producing from bauxite mined from the
bauxite field not less than Fifty thousand
(50,000) short tons of alumina annually or
Ten thousand (10,000) short tons of
aluminium annually in any plant operated by
the Lessee in the State;

PROVIDED ALWAYS that the alumina tolled for
or purchased by the Company by or from
Queensland Alumina Limited in accordance with
the provisions of this present clause (2) shall be
made from bauxite mined from the bauxite field or
from Special Bauxite Mining Lease No. 1 granted
under the provisions of “The Commonwealth
Aluminium Corporation Pty. Limited Agreement
Act of 1957";

(3) That the Lessee shall not assign underlet or part with
possession of the land hereby demised or any part

Page 58 Current as at 11 September 2015

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

thereof otherwise than in accordance with the provisions
of paragraph (e) of clause 10 of the said Agreement,

(4) That the Lessee shall permit and suffer all or any person
or persons appointed by the Minister for the time being
of Our said State in that behalf at all proper and
reasonable times during the continuance of this demise
and whether the mines are working or not without any
interruption or disturbance from the Lessee its agents
servants or workmen or any of them to enter into and
upon the said mines and all works and buildings
connected therewith or any part thereof to view and
examine the condition thereof and whether the said mine
or mines is or are worked bona fide for the purposes
aforesaid and for that purpose to use all and every the
tramways railways or roads or ways and all or any of the
machinery and works in and upon the said land;

(5) Subject to the provisions of clause 48 of the said
Agreement if the Lessee commits any breach of or fails
to observe any of the conditions set out above in this
Lease other than as to payment of rent the Minister may
give to the Lessee notice in writing requiring the Lessee
to make good and rectify such default within such
reasonable time as is specified in the Notice; and if the
Lessee shall fail to comply with the provisions of such
Notice within such time as is so specified or within such
extended time as may be granted by the Minister, this
Lease shall at Our option be forfeited it being expressly
agreed and declared however that if the Lessee disputes
that it is so in default the question whether or not the
Lessee is so in default shall be determined by the
Tribunal constituted by the said Agreement and the time
specified in such Notice shall not run until the question
is so determined; and upon the Lease being so forfeited
the lands comprised therein shall revert to Us and the
tights of the Lessee under this Lease shall thereupon
cease and determine: PROVIDED ALSO that the
Minister may waive the forfeiture and reinstate the
Lease upon such conditions as the Governor in Council
may determine;

Current as at 11 September 2015 Page 59

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

(6) The Lessee shall not be deemed to have failed to carry
out any of its obligations under this Lease nor shall the
requirement to be complying with the provisions of
clause 15 mentioned in clause 16 of the said Agreement
be operative if such failure is occasioned by act of God,
force majeure, floods, storms, tempests, war, riots, civil
commotions, strikes, lockouts, shortage of labour
transport power or essential materials, breakdown of
plant or machinery, inability of the Lessee in the opinion
of the Governor in Council to sell or otherwise dispose
of bauxite alumina or aluminium in reasonable
quantities or any other cause whatsoever beyond the
control of the Lessee, AND FURTHER the Lessee shall
not be deemed to have failed to carry out an obligation
under this Lease if that obligation is cancelled or
deferred by the Governor in Council pursuant to the
provisions of paragraph (e) of clause 48 of the said
Agreement;

(7) That upon any forfeiture or other determination of this
Lease, the Lessee shall have the right, subject to
payment of all money then owing by the Lessee by way
of rent, royalty or otherwise—

(a) to apply for and have granted such lease or leases
(whether under “The Mining Acts, 1898 to 1955,”
“The Coal Mining Acts, 1925 to 1964,” “The
Miners’ Homestead Leases Acts, 1913 to 1964” or
any other Act of the State then in force) as it would
then be competent for the Lessee to apply for and
hold subject to such mortgages encumbrances and
charges as were immediately prior thereto in
existence over the forfeited lands of which the land
comprised in such lastmentioned lease or leases
forms part;

(b) to remove from the said lands and to sell or dispose
of any of its works within such time as the
Governor may consider reasonable

PROVIDED lastly and notwithstanding anything hereinbefore
contained it is hereby agreed and declared that the Lessee may
surrender this Lease in respect of the whole or any part of the

Page 60 Current as at 11 September 2015

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

land hereby demised at any time upon giving to the Minister
written notice of its intention so to do. In the case of a
surrender as to part only of the said land the rent hereby
reserved shall abate by an amount which bears the same
proportion to the said rent as the area of land surrendered
bears to the area of land hereby demised.

In these presents the expressions “Minister” and “designated
minerals” shall have the same respective meanings as in
clause | of the said Agreement.

IN TESTIMONY WHEREOF We have caused this Our Lease
to be sealed with the Seal of Our said State.

Current as at 11 September 2015 Page 61

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

Third Schedule No. 1

Queensland

“The Alcan Queensland Pty. Limited Agreement
Act of 1965”

and

“The Miners’ Homestead Leases Acts, 1913 to
1964”

SPECIAL PERPETUAL MINING PURPOSES LEASE for
the purposes of erection of mining plant treatment plant
machinery harbour or other works.

County ELIZABETH THE SECOND, by the
Parish Grace of God, of the United
Kingdom, Australia, and Her other

Area Acres Roods Perches Realms and Territories, Queen, Head

Date of Lease of the Commonwealth, Defender of
the Faith.
TO ALL TO WHOM THESE PRESENTS SHALL COME,
GREETING:

WHEREAS in conformity with “The Alcan Queensland Pty.
Limited Agreement Act of 1965” and “The Miners’ Homestead
Leases Acts, 1913 to 1964” hereinafter called “the said Acts”
ALCAN QUEENSLAND PTY. LIMITED a company duly
registered in accordance with the laws of Our State of
Queensland is now entitled to a Lease in Perpetuity of the
Land hereunder particularly described as a Special Perpetual
Mining Purposes Lease at the rent and under and subject to

Page 62 Current as at 11 September 2015

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

the covenants, terms, and conditions hereinafter mentioned:
NOW KNOW YE, that in consideration of the premises, WE
DO HEREBY, for Us, Our Heirs and Successors, demise and
lease unto the said ALCAN QUEENSLAND PTY. LIMITED
its successors and permitted assigns (the same being
hereinafter designated “the Lessee”) all that piece of Land in
Our said State, containing by admeasurement

be the same more or less, situated in the
County of and Parish
of being Lease Number

on the Warden’s Register:—

TO HAVE AND TO HOLD unto the Lessee its Successors
and permitted assigns, in perpetuity, as a Special Perpetual
Mining Purposes Lease as from _ the day
of One thousand nine hundred and , with,
under, and subject to the reservations hereinafter particularly
mentioned, and with, under, and subject to the several rights,
powers, privileges, terms, conditions, provisions, exceptions,
restrictions, reservations and provisoes, contained or implied
in the said Acts, and to all other rights, powers, privileges,
terms, conditions, provisions, exceptions, restrictions,
reservations and provisoes referred to, contained or prescribed
in and by the said Acts and “The Mining on Private Land
Acts, 1909 to 1956” and “The Petroleum Acts, 1923 to 1962”
or any Regulations made or which may hereafter be made
under the said Acts, or any of them save and except that there
shall be no limitations as to area or shape; YIELDING AND
PAYING Unto Us, Our Heirs and Successors, in each and
every year, the annual rent at the rate of ten shillings per acre
or part thereof or any greater amount as may be prescribed
from time to time by “The Mining Acts, 1898 to 1955” or any
amendment thereof in respect of Mineral Leases issued under
those Acts; such payments to be made in advance and on or
before the thirty-first day of December in each and every year,
into the hands of the Under Secretary, Department of Mines,
Brisbane.

PROVIDED ALWAYS, and we do hereby reserve unto Us,
Our Heirs and Successors, all gold and minerals (the term
“Minerals” to have the same meaning as in “The Mining on

Current as at 11 September 2015 Page 63

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

Private Land Acts, 1909 to 1956”) and all petroleum (the term
“Petroleum” to have the same meaning as in “The Petroleum
Acts, 1923 to 1962”) and all helium found in association with
petroleum on or below the surface of the said land, and all
mines of gold and minerals on or below the surface of the said
land, and We do hereby also reserve unto Us, Our Heirs and
Successors, and to such person as shall from time to time be
duly authorised by Us in that behalf at all times, the free right
and privilege of access, including ingress, egress, and regress,
into, upon, over, and out of the said Land, for the purpose of
searching for or working gold and minerals, or any of them,
(other than designated minerals) or mines of gold and
minerals, or any of them, (other than designated minerals) and
of searching for, and for the operations of obtaining
petroleum, in any part of the said land: AND We do further
reserve the right of any person duly authorised in that behalf
by the Governor of Our said State in Council at all times to go
upon the said Land, or any part thereof, for any purpose
whatsoever, or to make any survey, inspection, or examination
of the same: PROVIDED FURTHER and notwithstanding
anything hereinbefore contained it is hereby agreed and
declared that the Lessee may surrender this Lease at any time
in respect of the whole or any part of the land hereby demised
upon giving to the Minister for Mines and Main Roads (or
other Minister of the Crown for the time being administering
the Mining Acts) written notice of its intention so to do and in
the case of a surrender as to part only of the said land the rent
hereby reserved shall abate by an amount which bears the
same proportion to the said rent as the area of land
surrendered bears to the area of land hereby demised:
PROVIDED LASTLY that in the case of forfeiture or other
determination of this Lease the Lessee shall have the right to
be exercised within a reasonable time to remove from the said
land all plant machinery equipment and other improvements
whatsoever which the Lessee may have installed or caused to
be installed on such land.

IN TESTIMONY WHEREOF, We have caused this Our
Lease to be Sealed with the Seal of Our said State.

Page 64 Current as at 11 September 2015

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

Third Schedule No. 2

Queensland

No.
Vol.
Fol.

“The Alcan Queensland Pty. Limited Agreement
Act of 1965”

and

“The Miners’ Homestead Leases Acts, 1913 to
1964”

SPECIAL PERPETUAL MINING PURPOSES LEASE for
residential, business, agricultural or pastoral purposes.

County ELIZABETH THE SECOND, by
Parish the Grace of God, of the United
‘Area Actes Roods Perches Kingdom, Australia and her other
Realms and Territories, Queen,
Date of Lease Head of the Commonwealth,
Defender of the Faith.
TO ALL TO WHOM THESE PRESENTS SHALL COME,
GREETING:

WHEREAS in conformity with “The Alcan Queensland Pty.
Limited Agreement Act of 1965” and “The Miners’ Homestead
Leases Acts, 1913 to 1964” hereinafter called “the said Acts”
Alcan Queensland Pty. Limited a company duly registered in
accordance with the laws of Our State of Queensland, is now
entitled to a Lease in Perpetuity of the Land hereunder
particularly described as a Special Perpetual Mining Purposes
Lease at the rent and under and subject to the covenants,
terms, and conditions hereinafter mentioned: NOW KNOW

Current as at 11 September 2015 Page 65

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

YE that in consideration of the premises, WE DO HEREBY,
for Us, our Heirs and Successors, demise and lease unto the
said Alcan Queensland Pty. Limited its successors and
permitted assigns (the same being hereinafter designated “the
Lessee”), all that piece of Land in Our said State containing
by admeasurement

be the same more or less, situated in
the County of and
Parish of being Lease Number

on the Warden’s Register:—

TO HAVE AND TO HOLD unto the Lessee its successors and
permitted assigns, in perpetuity, as a Special Perpetual Mining
Purposes Lease as from the day of , One
thousand nine hundred and , with, under, and
subject to the reservations hereinafter particularly mentioned,
and with, under and subject to the several rights, powers,
privileges, terms, conditions, provisions, exceptions,
restrictions, reservations and provisoes contained or implied
in the said Acts, and to all other rights, powers, privileges,
terms, conditions, provisions, exceptions, _ restrictions,
reservations and provisoes referred to, contained or prescribed
in and by the said Acts and “The Mining on Private Land
Acts, 1909 to 1956” and “The Petroleum Acts, 1923 to 1962”
or any Regulations made or which may hereafter be made
under the said Acts, or any of them save and except that there
shall be no limitation as to area or shape: YIELDING AND
PAYING Unto Us, Our Heirs and Successors, in each and
every year during the first Ten Years of the Lease hereby
granted, the annual rent of pounds shillings

and pence: AND in each and every year, during each
succeeding period of Ten Years, an annual rent equal to that
payable for the period then last expired, or (if application shall
have been made by the lessee to the Minister at least
six months prior to the expiration of the then current period in
accordance with the provisions of the said Acts) such annual
rent as shall thereupon have been determined by the Warden;
such payments to be made in advance, and on or before the
thirty-first day of December in each and every year, into the
hands of the Under Secretary, Department of Mines, Brisbane.

Page 66 Current as at 11 September 2015

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

PROVIDED ALWAYS, and we do hereby reserve unto Us,
Our Heirs and Successors, all gold and minerals (the term
“Minerals” to have the same meaning as in “The Mining on
Private Land Acts, 1909 to 1956”) and all petroleum (the term
“Petroleum” to have the same meaning as in “The Petroleum
Acts, 1923 to 1962”) and all helium found in association with
petroleum on or below the surface of the said land, and all
mines of gold and minerals on or below the surface of the said
land, and We do hereby also reserve unto Us, Our Heirs and
Successors, and to such persons as shall from time to time be
duly authorised by Us in that behalf at all times, the free right
and privilege of access, including ingress, egress, and regress,
into, upon, over and out of the said Land, for the purpose of
searching for or working gold and minerals, or any of them
(other than designated minerals), or mines of gold and
minerals, or any of them (other than designated minerals), and
of searching for, and for the operations of obtaining petroleum
in any part of the said Land: AND WE do further reserve the
right of any person duly authorised in that behalf by the
Governor of Our said State in Council at all times to go upon
the said Land, or any part thereof, for any purpose whatsoever,
or to make any survey, inspection or examination of the same:
PROVIDED FURTHER and notwithstanding anything
hereinbefore contained it is hereby agreed and declared that
the Lessee may surrender this Lease at any time in respect of
the whole or any part of the land hereby demised upon giving
to the Minister for Mines and Main Roads (or other Minister
of the Crown for the time being administering the Mining
Acts) written notice of its intention so to do and in the case of
a surrender as to part only of the said land the rent hereby
reserved shall abate by an amount which bears the same
proportion to the said rent as the area of land surrendered
bears to the area of land hereby demised: PROVIDED
LASTLY that in the case of forfeiture or other determination
of this Lease the Lessee shall have the right to be exercised
within a reasonable time to remove from the said land all plant
machinery equipment and other improvements whatsoever
which the Lessee may have installed or caused to be installed
on such land.

Current as at 11 September 2015 Page 67

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 1

IN TESTIMONY WHEREOF We have caused this Our Lease
to be Sealed with the Seal of Our said State.

IN WITNESS WHEREOF the Parties hereto have executed
these presents on the day and year aforesaid.

SIGNED by THE
HONOURABLE GEORGE
FRANCIS REUBEN NICKLIN,
Premier and Minister for State
Development of the State of
Queensland for and on behalf of
the said State

In the presence of

ALCAN QUEENSLAND PTY.

THE COMMON SEAL of
LIMITED was hereto affixed

In the presence of

ALUMINIUM LABORATORIES LIMITED doth hereby consent to the
provisions of the within Agreement.

SIGNED SEALED and
DELIVERED for and on behalf of
ALUMINIUM LABORATORIES
LIMITED by its duly constituted
attorney

In the presence of

Page 68 Current as at 11 September 2015

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 2

Schedule 2 Proposed further agreement

section 4C
THIS AGREEMENT is made this day of » 20__
BETWEEN STATE OF QUEENSLAND
AND

ALCAN SOUTH PACIFIC PTY LTD (FORMERLY ALCAN
QUEENSLAND PTY LIMITED), ACN 009 726 078, Level 2, 443
Queen Street, Brisbane in the State of Queensland (the Company).

BACKGROUND:

1. Under section 2 of the Alcan Queensland Pty Limited Agreement
Act 1965 (the Act), the State and the Company entered into the
agreement set out in Schedule 1 of the Act (the Principal

Agreement).
2. The Principal Agreement may be varied by agreement between the
Minister and the Company if authorised under the Act.
3. The State and the Company wish to vary the Principal Agreement.
IT IS AGREED THAT—
1. The first paragraph of the Recitals of the Principal Agreement is

amended by deleting the words “(hereinafter with its successors
and permitted assigns called “the Company”);

2. Clause | of the Principal Agreement is amended by inserting the
following definition — “The Company” means “Alcan South Pacific
Pty Ltd (ACN 009 726 078) (formerly Alcan Queensland Pty
Limited) and its successors and assigns”.

3. Clause 1 of the Principal Agreement is amended by—

(a) replacing the definition of “Comalco” with the following
definition — ‘ “Comalco” means Rio Tinto Aluminium
Limited (ACN 009 679 127), RTA Weipa Pty Ltd (ACN 137
266 285), and their successors and assigns;’ and

Current as at 11 September 2015 Page 69

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 2

(b) replacing the definition of “the Minister” with the following
definition — ‘ “the Minister” means the Minister of the State of
Queensland responsible for the administration of the Act;’.

Clause 3 of the Principal Agreement is deleted and replaced with
new clause 3, which provides—

‘The agreement may be varied only—

(a) by further written agreement between the State and the
company; and

(b) under the authority of the Act.

This Agreement comes into effect on and from the date notified by

the Minister (being the Minister of the State of Queensland

responsible for the administration of the Act) in the Government
Gazette or, if no date is specified, on the date of the gazettal.

IN WITNESS WHEREOF the Parties hereto have executed these
presents on the day and year aforesaid.

SIGNED ON BEHALF OF THE STATE OF
QUEENSLAND BY THE HON

MINISTER FOR

In the presence of

In the presence of

Executed in accordance with section 127

of the Corporations Act 2001 by Alean
South Pacific Pty Ltd (ACN 009 726 078):

Page 70

Current as at 11 September 2015

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 2
Director Signature Director/Secretary signature
Print Name Print Name
Current as at 11 September 2015 Page 71

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 3

Schedule 3 Proposed further agreement

section 4C
THIS AGREEMENT is made this day of »20__
BETWEEN STATE OF QUEENSLAND
AND

ALCAN SOUTH PACIFIC PTY LTD (FORMERLY ALCAN
QUEENSLAND PTY. LIMITED), ACN 009 726 078, Level 2, 443
Queen Street, Brisbane in the State of Queensland (the Company)

BACKGROUND:

1. Under section 2 of the Alcan Queensland Pty Limited Agreement
Act 1965 (the Act), the State and the Company entered into the
agreement set out in Schedule 1 of the Act (the Principal

Agreement).
2. The Principal Agreement may be varied by agreement between the
Minister and the Company if authorised under the Act.
3. The State and the Company wish to vary the Principal Agreement.
IT IS AGREED THAT—
4. The Principal Agreement is amended by the insertion of the

following new clause 29A immediately after clause 29 of the
Principal Agreement:

29a."

(1)  Subclause (2) prevails to the extent of any inconsistency with
subclauses 28(a) to (e), 28(g) and clause 29 of the Principal
Agreement.

(2) The Company's right to take or interfere with water, other than
artesian water or subartesian water connected to artesian
water, in the “Wenlock Basin wild river area’ (as defined in the
Wenlock Basin Wild River Declaration 2010) is subject to the
following specified conditions:

(a) the right to take or interfere with water in the Wenlock
Basin wild river area is subject to an annual volumetric

Page 72 Current as at 11 September 2015

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 3

limit of 90,000 ML (subject to the sum of the annual
volumetric limits that may be taken under water licences
held by the Company and the holder of mining
tenements for a project for which the Commonwealth
Aluminium Corporation Pty. Limited Agreement Act
1957 was enacted, not exceeding 90,000 ML in total);

(b) the location from which the water may be taken or at
which the water may be interfered with is from sources
within or in the vicinity of the bauxite field referred to in
clause 28(a); and

(c) the period over which the Company may take or
interfere with water continues for the term of this
Agreement, including any future extensions of term.

(3) Toremove any doubt, it is declared that subclauses (1) and (2)
do not limit:

(a) _ the rights of the Company under subclauses 28(a) to (e),
28(g) and clause 29 of the Principal Agreement to take
or interfere with water outside the Wenlock Basin wild
river area; or

(b) the Company's right to take or interfere with artesian
water or subartesian water connected to artesian water in
the Wenlock Basin wild river area.

5. This Agreement comes into effect on and from the date notified by
the Minister (being the Minister for the State of Queensland
responsible for the administration of the Act) in the Government
Gazette or, if no date is specified, on the date of the gazettal.

IN WITNESS WHEREOF the Parties hereto have executed these

presents on the day and year aforesaid.

SIGNED ON BEHALF OF THE STATE OF
QUEENSLAND BY THE HONOURABLE

MINISTER FOR

Current as at 11 September 2015 Page 73

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 3

In the presence of

Executed in accordance with section 127
of the Corporations Act 2001 by Alcan
South Pacific Pty Ltd (ACN 009 726 078):

Director Signature Director/Secretary signature
Print Name Print Name
Page 74 Current as at 11 September 2015

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 4

Schedule 4 Proposed further agreement

section 4D

THIS AGREEMENT is made this day of » 20.

BETWEEN STATE OF QUEENSLAND

AND ALCAN SOUTH PACIFIC PTY LTD (FORMERLY ALCAN
QUEENSLAND PTY. LIMITED), ACN 009 726 078, 123 Albert Street,
Brisbane in the State of Queensland (the Company)

BACKGROUND:

1. Under section 2 of the Alcan Queensland Pty. Limited Agreement
Act 1965 (the Act), the State and the Company entered into the
agreement set out in Schedule 1 of the Act (the Principal

Agreement),
2. The Principal Agreement may be varied by agreement between the
Minister and the Company if authorised under the Act.
3. The State and the Company wish to vary the Principal Agreement.
IT IS AGREED THAT—

4. The Principal Agreement is amended by deleting clause 29A and
replacing it with new clause 29A, which provides:

“294,

(1) Subclause (2) prevails to the extent of any inconsistency with
subclauses 28(a) to (e), 28(g) and clause 29 of the Principal
Agreement.

(2) The Company’s right to take or interfere with water, other
than artesian water or subartesian water connected to artesian
water, in the ‘Wenlock Basin’ (as defined in the Water Act
2000) is subject to the following specified conditions:

Current as at 11 September 2015 Page 75

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 4

(a) the right to take or interfere with water in the Wenlock
Basin is subject to an annual volumetric limit of 90,000
ML (subject to the sum of the annual volumetric limits
that may be taken under water licences held by the
Company and the holder of mining tenements for a
project for which the Commonwealth Aluminium
Corporation Pty. Limited Agreement Act 1957 was
enacted, not exceeding 90,000 ML in total);

(b) the location from which the water may be taken or at
which the water may be interfered with is from sources
within or in the vicinity of the bauxite field referred to in
clause 28(a); and

(c) the period over which the Company may take or
interfere with water continues for the term of this
Agreement, including any future extensions of term.

(3) To remove any doubt, it is declared that subclauses (1) and (2)
do not limit:

(a) the rights of the Company under subclauses 28(a) to (e),
28(g) and clause 29 of the Principal Agreement to take
or interfere with water outside the Wenlock Basin; or

(b) the Company’s right to take or interfere with artesian
water or subartesian water connected to artesian water in
the Wenlock Basin.”

5. This Agreement comes into effect on and from the date notified by
the Minister (being the Minister for the State of Queensland
responsible for the administration of the Act) in the Government
Gazette or, if no date is specified, on the date of the gazettal.

IN WITNESS WHEREOF the Parties hereto have executed these
presents on the day and year aforesaid.

SIGNED ON BEHALF OF THE STATE OF
QUEENSLAND BY THE HONOURABLE

MINISTER FOR

Page 76 Current as at 11 September 2015

Authorised by the Parliamentary Counsel
Alcan Queensland Pty. Limited Agreement Act 1965

Schedule 4

In the presence of

Executed in accordance with section 127
of the Corporations Act 2001 by
Alcan South Pacific Pty Ltd (ACN 009 726 078):

Director Signature Director/Secretary signature

Print Name Print Name

Current as at 11 September 2015 Page 77

Authorised by the Parliamentary Counsel
Alcan

Queensland Pty. Limited Agreement Act 1965

Endnotes
1 Index to endnotes
2 Key
3 Table of reprints
4 List of legislation
5 List of annotations
2 Key
Key to abbreviations in list of legislation and annotations
Key Explanation Key Explanation
AIA = Acts Interpretation Act (prev) = previously
1954
amd = amended proc = proclamation
amd = amendment prov = provision
t
ch = chapter pt = part
def = definition pubd = published
div = division R[X] = Reprint No. [X]
exp = expires/expired RA = Reprints Act 1992
gaz = gazette reloc = relocated
hdg = heading renu = renumbered
m
ins = inserted rep = repealed
lap = lapsed (retro = retrospectively
)
notf = notified rv = revised version
d
num = numbered s = section
Page 78 Current as at 11 September 2015
Alcan Queensland Pty. Limited Agreement Act 1965

Endnotes
Key Explanation Key Explanation
oin = order in council sch = schedule
¢c
om = omitted sdiv = subdivision
orig = original SIA = Statutory Instruments Act
1992
Pp = page SIR = Statutory Instruments
Regulation 2012
para = paragraph SL = subordinate legislation
prec = preceding sub = substituted
pres = present unnu = unnumbered
m

prev = previous

3 Table of reprints

A new reprint of the legislation is prepared by the Office of the Queensland Parliamentary
Counsel each time a change to the legislation takes effect.

The notes column for this reprint gives details of any discretionary editorial powers under
the Reprints Act 1992 used by the Office of the Queensland Parliamentary Counsel in
preparing it. Section 5(c) and (d) of the Act are not mentioned as they contain mandatory
requirements that all amendments be included and all necessary consequential
amendments be incorporated, whether of punctuation, numbering or another kind. Further
details of the use of any discretionary editorial power noted in the table can be obtained by
contacting the Office of the Queensland Parliamentary Counsel by telephone on 3003

9601 or email legislation.queries @ogpc.qld.gov.au.

From 29 January 2013, all Queensland reprints are dated and authorised by the
Parliamentary Counsel. The previous numbering system and distinctions between printed
and electronic reprints is not continued with the relevant details for historical reprints
included in this table.

Reprint Amendments to Effective Reprint date
1 1995 Act No. 58 28 November 1995 13 December 1995

Current as at 11 September 2015 Page 79
Alcan Queensland Pty. Limited Agreement Act 1965

Endnotes

Reprint Amendments Notes

No. included Effective

2 2000 Act No. 20 1 July 2000

2A 2010 Act No. 52 10 December 2010

2B 2010 Act No. 44 30 January 2012
Amendments

Current as at included Notes

11 September 2015 2014 Act No. 64

4 List of legislation

Alcan Queensland Pty. Limited Agreement Act 1965 No. 2
date of assent 31 March 1965
commenced on date of assent
amending legislation—

Statute Law Revision Act (No. 2) 1995 No. 58 ss 1-2, 4 sch 1
date of assent 28 November 1995
commenced on date of assent

GST and Related Matters Act 2000 No. 20 ss 1, 2(4), 29 sch 3
date of assent 23 June 2000
ss 1-2 commenced on date of assent
remaining provisions commenced 1 July 2000 (see s 2(4))

Personal Property Securities (Ancillary Provisions) Act 2010 No. 44 ss 1-2, ch 4 pt 12
date of assent 14 October 2010
ss 1-2 commenced on date of assent
remaining provisions commenced 30 January 2012 (2011 SL No. 262)

Natural Resources and Other Legislation Amendment Act (No. 2) 2010 No. 52 pts 1-
2

date of assent 1 December 2010
ss 1-2 commenced on date of assent
remaining provisions commenced 10 December 2010 (2010 SL No. 351)

Water Reform and Other Legislation Amendment Act 2014 No. 64 ss 1, 2(2), pt 2
date of assent 5 December 2014
ss 1-2 commenced on date of assent
remaining provisions commenced 11 September 2015 (2015 SL No. 122) (previous
proclamation 2014 SL No. 333 item 2 was amd (2015 SL No. 2))

Page 80 Current as at 11 September 2015
Alcan Queensland Pty. Limited Agreement Act 1965

Endnotes

5 List of annotations
Execution of agreement authorised
s 2. amd 2010 No. 52s 4

Executed agreement to have force of law
s 3.amd 1995 No. 58s 4 sch 1

Variation of agreement
s 4 sub 1995 No. 58s 4 sch 1
amd 2010 No. 52 s 5

Application of GST to rents after 30 June 2005
s 4A ins 2000 No. 20 s 29 sch 3

Declaration for Commonwealth Act
s 4B ins 2010 No. 44s 88

Authorisation of variation by further agreement
s 4C ins 2010 No. 53 86

Authorisation of variation by further agreement
s 4D ins 2015 No. 6484

Regulation making power
s 5 sub 1995 No. 58s 4 sch 1

SCHEDULE 1—THE AGREEMENT
sch 1 amd 2010 No. 5387

SCHEDULE 2—PROPOSED FURTHER AGREEMENT
sch 2 ins 2010 No. 53s 8

SCHEDULE 3—PROPOSED FURTHER AGREEMENT
sch 3 ins 2010 No. 53s 8

SCHEDULE 4—PROPOSED FURTHER AGREEMENT
sch 4 ins 2015 No.64s 5

© State of Queensland 2017

Current as at 11 September 2015

Page 81
